Exhibit 10.1

FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING

CREDIT FACILITY AGREEMENT

Dated as of November 25, 2014

among

ITT CORPORATION,

THE LENDERS NAMED HEREIN,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

CITIBANK, N.A.,

as Syndication Agent

 

 

BARCLAYS BANK PLC

WELLS FARGO BANK N.A.

U.S. BANK N.A.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

THE ROYAL BANK OF SCOTLAND PLC

BNP PARIBAS

as Documentation Agents

J.P. MORGAN SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC and

WELLS FARGO SECURITIES, LLC,

as Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS   

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Terms Generally      27   

SECTION 1.03.

  Accounting Terms; GAAP      28   

SECTION 1.04.

  Classification of Loans and Borrowings      29   

SECTION 1.05.

  Currency Translation      29    ARTICLE II    THE CREDITS   

SECTION 2.01.

  Commitments      29   

SECTION 2.02.

  Loans      30   

SECTION 2.03.

  Competitive Bid Procedure      31   

SECTION 2.04.

  Revolving Borrowing Procedure      33   

SECTION 2.05.

  Letters of Credit      34   

SECTION 2.06.

  Conversion and Continuation of Revolving Loans      39   

SECTION 2.07.

  Fees      40   

SECTION 2.08.

  Repayment of Loans; Evidence of Debt      41   

SECTION 2.09.

  Interest on Loans      42   

SECTION 2.10.

  Default Interest      43   

SECTION 2.11.

  Alternate Rate of Interest      43   

SECTION 2.12.

  Termination, Reduction, Extension and Increase of Commitments      43   

SECTION 2.13.

  Prepayment      46   

SECTION 2.14.

  Reserve Requirements; Change in Circumstances      46   

SECTION 2.15.

  Change in Legality      48   

SECTION 2.16.

  Indemnity      49   

SECTION 2.17.

  Pro Rata Treatment      49   

SECTION 2.18.

  Sharing of Setoffs      50   

SECTION 2.19.

  Payments      50   

SECTION 2.20.

  Taxes      51   

SECTION 2.21.

  Duty to Mitigate; Assignment of Commitments Under Certain Circumstances     
55   

SECTION 2.22.

  Defaulting Lenders      55    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01.

  Organization; Powers      57   

SECTION 3.02.

  Authorization      57   

SECTION 3.03.

  Enforceability      58   

 

2



--------------------------------------------------------------------------------

SECTION 3.04.

  Governmental Approvals      58   

SECTION 3.05.

  Financial Statements      58   

SECTION 3.06.

  Litigation; Compliance with Laws      58   

SECTION 3.07.

  Federal Reserve Regulations      59   

SECTION 3.08.

  Investment Company Act      59   

SECTION 3.09.

  Use of Proceeds      59   

SECTION 3.10.

  Full Disclosure; No Material Misstatements      59   

SECTION 3.11.

  Taxes      60   

SECTION 3.12.

  Employee Pension Benefit Plans      60   

SECTION 3.13.

  Anti-Corruption Laws and Sanctions      60    ARTICLE IV    CONDITIONS OF
LENDING   

SECTION 4.01.

  All Extensions of Credit      61   

SECTION 4.02.

  Effective Date      61   

SECTION 4.03.

  First Borrowing by Each Borrowing Subsidiary      62    ARTICLE V   
AFFIRMATIVE COVENANTS   

SECTION 5.01.

  Existence      63   

SECTION 5.02.

  Business and Properties      63   

SECTION 5.03.

  Financial Statements, Reports, etc.      63   

SECTION 5.04.

  Insurance      65   

SECTION 5.05.

  Obligations and Taxes      65   

SECTION 5.06.

  Litigation and Other Notices      65   

SECTION 5.07.

  Maintaining Records; Access to Properties and Inspections      65   

SECTION 5.08.

  Use of Proceeds      65   

SECTION 5.09.

  Guarantee Requirement      66    ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01.

  Priority Indebtedness      66   

SECTION 6.02.

  Liens      67   

SECTION 6.03.

  Sale and Lease-Back Transactions      68   

SECTION 6.04.

  Fundamental Changes      68   

SECTION 6.05.

  Restrictive Agreements      69   

SECTION 6.06.

  Interest Coverage Ratio      70   

SECTION 6.07.

  Leverage Ratio      70    ARTICLE VII    EVENTS OF DEFAULT   

 

3



--------------------------------------------------------------------------------

ARTICLE VIII    THE ADMINISTRATIVE AGENT    ARTICLE IX    GUARANTEE   

SECTION 9.01.

  Guarantee      75    ARTICLE X    MISCELLANEOUS   

SECTION 10.01.

  Notices      77   

SECTION 10.02.

  Survival of Agreement      78   

SECTION 10.03.

  Binding Effect      78   

SECTION 10.04.

  Successors and Assigns      79   

SECTION 10.05.

  Expenses; Indemnity      82   

SECTION 10.06.

  APPLICABLE LAW      83   

SECTION 10.07.

  Waivers; Amendment      83   

SECTION 10.08.

  Entire Agreement      84   

SECTION 10.09.

  Severability      85   

SECTION 10.10.

  Counterparts      85   

SECTION 10.11.

  Headings      85   

SECTION 10.12.

  Right of Setoff      85   

SECTION 10.13.

  JURISDICTION; CONSENT TO SERVICE OF PROCESS      85   

SECTION 10.14.

  WAIVER OF JURY TRIAL      86   

SECTION 10.15.

  Borrowing Subsidiaries      86   

SECTION 10.16.

  Conversion of Currencies      87   

SECTION 10.17.

  USA PATRIOT Act      88   

SECTION 10.18.

  No Fiduciary Relationship      88   

SECTION 10.19.

  Non-Public Information      88   

SECTION 10.20.

  Release of Subsidiary Guarantees      89   

SECTION 10.21.

  Permitted Reorganization      89   

 

4



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A-1

  Form of Competitive Bid Request

Exhibit A-2

  Form of Notice of Competitive Bid Request

Exhibit A-3

  Form of Competitive Bid

Exhibit A-4

  Form of Competitive Bid Accept/Reject Letter

Exhibit A-5

  Form of Revolving Borrowing Request

Exhibit B

  Form of Assignment and Assumption

Exhibit C-1

  Form of Opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, Counsel for
ITT Corporation

Exhibit C-2

  Form of Opinion of Lori Marino, Chief Corporate Counsel and Secretary of ITT
Corporation

Exhibit D-1

  Form of Borrowing Subsidiary Agreement

Exhibit D-2

  Form of Borrowing Subsidiary Termination

Exhibit E

  Form of Issuing Bank Agreement

Exhibit F

  Form of Note

Exhibit G

  Form of US Tax Certificate

SCHEDULES

Schedule 1.01

  Existing Letters of Credit

Schedule 2.01

  Commitments

Schedule 6.01

  Existing Indebtedness

Schedule 6.02

  Existing Liens

Schedule 6.05

  Existing Restrictive Agreements

 

5



--------------------------------------------------------------------------------

FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT (as it may
be amended, supplemented or otherwise modified, the “Agreement”) dated as of
November 25, 2014, among ITT CORPORATION, an Indiana corporation (the
“Company”); each Borrowing Subsidiary party hereto; the lenders listed in
Schedule 2.01 (together with their successors and permitted assigns, the
“Lenders”); and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Lenders have been requested to extend credit to the Borrowers (such term and
each other capitalized term used but not otherwise defined herein having the
meaning assigned to it in Article I) to enable the Borrowers (a) to borrow on a
standby revolving credit basis on and after the date hereof and at any time and
from time to time prior to the Maturity Date a principal amount that will not
result in the Aggregate Credit Exposure exceeding $500,000,000 at any time
outstanding and (b) to request the issuance of Letters of Credit for the
accounts of the Borrowers that will not result in the L/C Exposure exceeding
$100,000,000 at any time outstanding. The Lenders have also been requested to
provide procedures pursuant to which the Borrowers may invite the Lenders to bid
on an uncommitted basis on short-term borrowings by the Borrowers. The proceeds
of such borrowings are to be used for working capital and other general
corporate purposes and to repay any amounts outstanding under the Existing
Credit Agreement. The Letters of Credit shall support payment obligations
incurred in the ordinary course of business by the Borrowers. The Lenders are
willing to extend credit on the terms and subject to the conditions herein set
forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR Borrowing” shall mean a Revolving Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Revolving Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Accession Agreement” shall have the meaning assigned to such term in
Section 2.12(e).

“Administrative Agent” shall mean JPMCB, in its capacity as administrative agent
for the Lenders hereunder and under the other Loan Documents, or any successor
appointed in accordance with Article VIII. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of JPMCB
through which JPMCB shall determine to perform any of its obligations in such
capacity hereunder in accordance with Article VIII.



--------------------------------------------------------------------------------

“Administrative Fees” shall have the meaning assigned to such term in
Section 2.07(b).

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing (including any
notional LIBOR Borrowing of one month referred to in the definition of the term
“Alternate Base Rate”) for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly or indirectly controls or is controlled by or is under
common control with the Person specified.

“Aggregate Credit Exposure” shall mean the aggregate amount of all the Lenders’
Credit Exposures.

“Agreement Currency” shall have the meaning assigned to such term in
Section 10.16(b).

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus  1⁄2 of 1% per annum and (c) the Adjusted LIBO Rate (which, for
the avoidance of doubt, shall not include the Applicable Percentage with respect
to Eurocurrency Loans) on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1% per annum. For purposes hereof, “Prime Rate” shall mean the
rate of interest per annum publicly announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective on the date such
change is publicly announced as effective. “Federal Funds Effective Rate” shall
mean, for any day, the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as released on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so released for any day which
is a Business Day, the arithmetic average (rounded upwards to the next 1/100th
of 1%), as determined by the Administrative Agent, of the quotations for the day
of such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. For purposes of

 

2



--------------------------------------------------------------------------------

clause (c) above, the Adjusted LIBO Rate on any day shall be based on the rate
per annum appearing on the applicable Reuters screen page (currently page
LIBOR01) displaying interest rates for dollar deposits in the London interbank
market (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) at approximately 11:00 a.m., London time, on such day
for deposits in dollars with a maturity of one month; provided that if such rate
shall be less than zero, such rate shall be deemed to be zero. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate, or the
Adjusted LIBO Rate, respectively.

“Alternative Currency” shall mean Euro and Sterling.

“Alternative Currency Loan” shall mean any Revolving Loan denominated in an
Alternative Currency.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Company or the Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

“Applicable Percentage” shall mean on any date, with respect to LIBOR Loans,
EURIBOR Loans, ABR Loans, the Facility Fee or the L/C Participation Fee, as the
case may be, the applicable percentage set forth below under the caption
“LIBO/EURIBO Rate Spread,” “Alternate Base Rate Spread”, “Facility Fee
Percentage” or “L/C Participation Fee Percentage,” as the case may be, based
upon the Ratings in effect on such date:

 

     LIBO/EURIBO
Rate Spread     Alternate Base
Rate Spread     Facility Fee
Percentage     L/C Participation
Fee Percentage  

Category 1

 

                                

Baa1 or higher by Moody’s;

BBB+ or higher by S&P;

BBB+ or higher by Fitch

 

     1.000 %      0.000 %      0.125 %      1.000 % 

Category 2

 

        

Baa2 by Moody’s;

BBB by S&P;

BBB by Fitch

 

     1.100 %      0.100 %      0.150 %      1.100 % 

Category 3

 

                                

Baa3 by Moody’s;

BBB- by S&P;

BBB- by Fitch

 

     1.300 %      0.300 %      0.200 %      1.300 % 

Category 4

 

        

Ba1 by Moody’s;

BB+ by S&P;

BB+ by Fitch

 

     1.500 %      0.500 %      0.250 %      1.500 % 

Category 5

 

                                

Lower than Ba1 by Moody’s;

Lower than BB+ by S&P;

Lower than BB+ by Fitch

     1.650 %      0.650 %      0.350 %      1.650 % 

 

3



--------------------------------------------------------------------------------

For purposes of the foregoing: (a) if Fitch shall for any reason not have a
Rating in effect, then the LIBO/EURIBO Rate Spread, Alternate Base Rate Spread,
Facility Fee Percentage and L/C Participation Fee Percentage shall be determined
by reference to the Rating or Ratings remaining available or deemed to be
available as provided below (and Fitch will not be deemed to have a Rating
available), (b) if either Moody’s or S&P shall merge with or into or be acquired
by another Rating Agency, or shall cease to be in the business of rating
corporate debt obligations, or shall otherwise cease to have a Rating in effect
notwithstanding the Company’s use of commercially reasonable efforts to cause
such a Rating to be maintained in effect, then the LIBO/EURIBO Rate Spread,
Alternate Base Rate Spread, Facility Fee Percentage and L/C Participation Fee
Percentage shall be determined by reference to the Rating of the other such
Rating Agency; (c) if either Moody’s or S&P shall not have a Rating in effect
for a reason other than one of the reasons set forth in the preceding clause
(b), such Rating Agency shall be deemed to have a Rating available and such
Rating shall be deemed to be in Category 5; (d) if the Ratings available or
deemed to be available shall fall in different Categories, then (i) if Ratings
are available or deemed to be available from all three Rating Agencies, the
LIBO/EURIBO Rate Spread, Alternate Base Rate Spread, Facility Fee Percentage and
L/C Participation Fee Percentage shall be determined by reference to the highest
Category achieved or exceeded by at least two of the three Ratings and (ii) if
Ratings are available or deemed to be available from only two Rating Agencies,
the LIBO/EURIBO Rate Spread, Alternate Base Rate Spread, Facility Fee Percentage
and L/C Participation Fee Percentage shall be determined by reference to the
higher of the two Ratings or, if the Ratings differ by more than one Category,
the Category one level below that corresponding to the higher of the two
Ratings, (e) if a Rating is available or deemed to be available from only one
Rating Agency, the LIBO/EURIBO Rate Spread, Alternate Base Rate Spread, Facility
Fee Percentage and L/C Participation Fee Percentage shall be determined by
reference to that Rating; and (f) if any Rating shall be changed (other than as
a result of a change in the rating system of the applicable Rating Agency), such
change shall be effective as of the date on which it is first announced by the
Rating Agency making such change. Each change in the Applicable Percentage shall
apply to all outstanding LIBO/EURIBO Rate Loans and ABR Loans and to L/C
Participation Fees and Facility Fees accruing during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of any Rating
Agency shall change, the parties hereto shall negotiate in good faith to amend
the references to specific ratings in this definition to reflect such changed
rating system and, pending the effectiveness of any such amendment, the
Applicable Percentage shall be determined by reference to the Rating most
recently in effect from such Rating Agency prior to such change.

“Applicable Share” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment; provided that in the
case of Section 2.22 when a Defaulting Lender shall exist, “Applicable Share”
shall mean the percentage of the Total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
shall be

 

4



--------------------------------------------------------------------------------

terminated pursuant to Article VII, the Applicable Shares of the Lenders shall
be based upon the Commitments in effect, giving effect to any assignments and to
any Revolving Lender’s status as a Defaulting Lender at the time of
determination.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an assignee in the form of Exhibit B.

“Bankruptcy Event” shall mean, with respect to any Person, that such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or in the good faith judgment of
the Administrative Agent has consented to, approved of, or acquiesced in any
such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of (a) any ownership interest or the acquisition of any
ownership interest in, or the exercise of control over, such Person by a
Governmental Authority or instrumentality thereof or (b) in the case of a
solvent Lender organized under the laws of The Netherlands, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Governmental Authority or instrumentality thereof, under or based on the
law of the country where such Lender is subject to home jurisdiction
supervision, if applicable law requires that such appointment not be publicly
disclosed, provided, further, in each such case, that such ownership interest or
such action, as applicable, does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm its obligations hereunder.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean the Board of Directors of a Borrower or any duly
authorized committee thereof.

“Borrower” shall mean the Company or any Borrowing Subsidiary.

“Borrowing” shall mean Loans of the same Type and currency, made by the Lenders
(or, in the case of a Competitive Borrowing, by the Lender or Lenders whose
Competitive Bids have been accepted pursuant to Section 2.03), converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Date” shall mean any date on which a Borrowing is made or a Letter of
Credit issued hereunder.

 

5



--------------------------------------------------------------------------------

“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a Dollar Equivalent of
US$5,000,000 or more.

“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.

“Borrowing Subsidiary” shall mean any Subsidiary which shall have become a
Borrowing Subsidiary as provided in Section 10.15, other than any Subsidiary
that shall have ceased to be a Borrowing Subsidiary as provided in
Section 10.15.

“Borrowing Subsidiary Agreement” shall mean an agreement in the form of
Exhibit D-1 hereto duly executed by the Company and a Subsidiary.

“Borrowing Subsidiary Termination” shall mean an agreement in the form of
Exhibit D-2 hereto duly executed by the Company and a Borrowing Subsidiary.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, (a) when used in connection with a
LIBOR Loan denominated in any currency, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits denominated
in such currency in the London interbank market, (b) when used in connection
with a EURIBOR Loan, the term “Business Day” shall also exclude any day on which
the TARGET payment system is not open for the settlement of payments in Euro,
and (c) when used in connection with determining any date on which any amount is
to be paid or made available in a Non-US Currency, the term “Business Day” shall
also exclude any day on which commercial banks and foreign exchange markets are
not open for business in the principal financial center in the country of such
Non-US Currency or Frankfurt, Germany if such Non-US Currency is the Euro.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP, and the final maturity of such obligations shall be the date of the
last payment of such or any other amounts due under such lease (or other
arrangement) prior to the first date on which such lease (or other arrangement)
may be terminated by the lessee without payment of a premium or a penalty.

“CFC” shall mean (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.

 

6



--------------------------------------------------------------------------------

“CFC Holdco” shall mean a Subsidiary that has no material assets other than
Equity Interests in one or more CFCs.

A “Change in Control” shall be deemed to have occurred if (a) any Person or
group of Persons (other than the New Holding Company pursuant to a Permitted
Reorganization) shall have acquired beneficial ownership of more than 30% of the
outstanding Voting Shares of the Company (within the meaning of Section 13(d) or
14(d) of the Exchange Act and the applicable rules and regulations thereunder),
or (b) during any period of 12 consecutive months, commencing after the
Effective Date, individuals who on the first day of such period were directors
of the Company (together with any replacement or additional directors who were
nominated or elected by a majority of directors then in office) cease to
constitute a majority of the Board of Directors of the Company.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any change in applicable law or regulation or in the interpretation,
promulgation, implementation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof (whether or
not having the force of law); provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Competitive Loans.

“Closing Date” shall mean the date on which executed counterparts of this
Agreement shall have been delivered by the parties hereto. In the event such
executed counterparts shall be held under any escrow arrangement pending the
effectiveness of this Agreement, the Closing Date shall be the date on which
this Agreement, fully executed by the parties hereto, shall be delivered by the
escrow or similar agent to the Company and the Administrative Agent.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time, and the Treasury regulations promulgated thereunder.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder as set forth in Schedule 2.01 under the heading “Commitment” or
in an Assignment and Assumption delivered by such Lender under Section 10.04, as
such Commitment may be permanently terminated, reduced or increased from time to
time pursuant to Section 2.12 or pursuant to one or more assignments under
Section 10.04. The Commitment of each Lender shall automatically and permanently
terminate on the Maturity Date if not terminated earlier pursuant to the terms
hereof.

 

7



--------------------------------------------------------------------------------

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 10.01, including through the Platform.

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.

“Competitive Bid Accept/Reject Letter” shall mean a notification made by a
Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4.

“Competitive Bid Rate” shall mean, as to any Competitive Bid, (i) in the case of
a Eurocurrency Loan, the Margin, and (ii) in the case of a Fixed Rate Loan, the
fixed rate of interest offered by the Lender making such Competitive Bid.

“Competitive Bid Request” shall mean a request made pursuant to Section 2.03(a)
in the form of Exhibit A-1.

“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted under the bidding procedure described
in Section 2.03.

“Competitive Loan” shall mean a Loan made pursuant to the bidding procedure
described in Section 2.03. Each Competitive Loan shall be a Eurocurrency
Competitive Loan or a Fixed Rate Loan and will be denominated in either Dollars
or a Non-US Currency.

“Competitive Loan Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of all outstanding Competitive
Loans denominated in Dollars made by such Lender and (b) the sum of the Dollar
Equivalents of the principal amounts of all outstanding Competitive Loans
denominated in Non-US Currencies made by such Lender, determined on the basis of
the applicable Exchange Rates in effect on the respective dates of the
Competitive Bid Requests pursuant to which such Competitive Loans were made.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated November 4, 2014 related to the credit facilities established
by this Agreement.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” shall have the meaning assigned to such term in
Section 2.12(d).

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation for such period and amortization
of intangible and capitalized assets for such period, (iv) any losses during
such period attributable to the disposition of assets other than in the ordinary
course of business, (v) any other extraordinary, unusual or non-recurring
non-cash charges for such period, (vi) any non-cash expenses for such period
resulting from the grant of stock options or other equity-based incentives to
any director, officer or employee of the Company or any Subsidiary, (vii) any
losses attributable to early extinguishment of Indebtedness or obligations under
any Hedging Agreement, (viii) any unrealized non-cash losses for such period
attributable to accounting in respect of Hedging Agreements, (ix) any non-cash
asbestos-related charges, (x) any repositioning, realignment and restructuring
costs in an aggregate amount during any period of four consecutive fiscal
quarters not to exceed $25,000,000, and (xi) any acquisition-related expenses,
and minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any gains during such period attributable to the
disposition of assets other than in the ordinary course of business, (ii) any
other extraordinary non-cash gains for such period, (iii) any gains attributable
to the early extinguishment of Indebtedness or obligations under any Hedging
Agreement, (iv) any unrealized non-cash gains for such period attributable to
accounting in respect of Hedging Agreements, (v) the cumulative effect of
changes in accounting principles, and (vi) any cash payments made during such
period with respect to noncash items added back (or that would have been added
back had this Agreement been in effect) in computing Consolidated EBITDA for any
prior period, including those under clause (a)(ix) above. For purposes of
calculating Consolidated EBITDA for any period to determine the Leverage Ratio,
if during such period the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto in accordance
with Section 1.03(b).

“Consolidated Interest Expense” shall mean, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. Consolidated Interest Expense for
any period during which the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition shall be calculated after giving
pro forma effect thereto in accordance with Section 1.03(b).

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Tangible Assets” shall mean at any time the total of all
assets appearing on the most recent consolidated balance sheet of the Company
and its Subsidiaries delivered under Section 5.03(a) or (b) (or, prior to the
delivery of any such balance sheet, the most recent pro forma balance sheet
referred to in Section 3.05(c)), less the sum of the following items as shown on
such consolidated balance sheet:

(i) the book amount of all segregated intangible assets, including such items as
good will, trademarks, trademark rights, trade names, trade name rights,
copyrights, patents, patent rights and licenses and unamortized debt discount
and expense less unamortized debt premium;

 

9



--------------------------------------------------------------------------------

(ii) all depreciation, valuation and other reserves;

(iii) current liabilities;

(iv) any minority interest in the shares of stock (other than Preferred Stock)
and surplus of Subsidiaries; and

(v) deferred income and deferred liabilities.

“Consolidated Total Indebtedness” shall mean, as of any date, the aggregate
principal amount of Indebtedness of the Company and the Subsidiaries outstanding
as of such date, determined on a consolidated basis in accordance with GAAP;
provided that, for purposes of this definition, the term “Indebtedness” shall
not include contingent obligations of the Company or any Subsidiary as an
account party in respect of any letter of credit or letter of guaranty to the
extent such letter of credit or letter of guaranty does not support
Indebtedness.

“Credit Exposure” shall mean, with respect to any Lender at any time, the Dollar
Equivalent of the aggregate principal amount at such time of all outstanding
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
L/C Exposure.

“Credit Party” shall mean the Administrative Agent, any Issuing Bank or any
Lender.

“Declining Lender” shall have the meaning assigned to such term in
Section 2.12(d).

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within three
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied
or, in the case of clause (iii), such payment is the subject of a good faith
dispute, (b) has notified the Company, any other Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied), (c) has failed, within
three Business Days after written request by the Administrative Agent made in
good faith to provide a certification in writing from an authorized officer of
such Lender that it will

 

10



--------------------------------------------------------------------------------

comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, unless such Lender has
notified the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance reasonably satisfactory to it, or (d) has
become the subject of a Bankruptcy Event.

“Designated Hedging Obligations” shall mean all obligations of the Company or
any Subsidiary under each Hedging Agreement that (a) is in effect on the
Effective Date with a counterparty that is a Lender (or an Affiliate thereof) as
of the Effective Date or (b) is entered into after the Effective Date with any
counterparty that is a Lender (or an Affiliate thereof) at the time such Hedging
Agreement is entered into, and, in either case, the obligations under which have
been designated as “Designated Hedging Obligations” in a written notice
delivered by the Company to the Administrative Agent.

“Documentation Agents” shall mean Barclays Bank PLC, Wells Fargo Bank N.A., U.S.
Bank N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd., The Royal Bank of Scotland
PLC, and BNP Paribas.

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount in Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency or Non-US Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.05 using
the Exchange Rate with respect to such Alternative Currency or Non-US Currency
at the time in effect under the provisions of such Section.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia, other than any Subsidiary that is a CFC or a CFC Holdco.

“Effective Date” shall mean the first date on which the conditions set forth in
Section 4.02 are satisfied.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, the Company or any Affiliate of the Company.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

 

11



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan other than
events for which the 30 days’ notice period has been waived; (b) a failure by
any Plan to meet the minimum funding standards (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Company or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; (e) the receipt by the Company or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the receipt by the Company or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate
of any notice, that Withdrawal Liability is being imposed or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); or (g) the occurrence of a “prohibited transaction” with respect to
which the Company or any of its Subsidiaries is a “disqualified person” (within
the meaning of Section 4975 of the Code), or with respect to which the Company
or any such Subsidiary could otherwise be liable.

“EURIBO Rate” shall mean, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate. EURIBOR Loans shall be
denominated in Euro.

“Euro” or “€” means the single currency of the European Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, means that such
Loan or Borrowing is a LIBOR Loan or Borrowing or a EURIBOR Loan or Borrowing,
as the context requires. All Revolving Loans and Revolving Borrowings
denominated in an Alternative Currency must be Eurocurrency Loans or Borrowings.

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

12



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Rate” shall mean, on any date, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars, at approximately 10:00 a.m., New York City time, on such
date as shown on the Reuters WRLD Page for such currency. In the event that such
rate does not appear on the applicable Reuters WRLD Page, (a) the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Company, or (b) in the absence of such an agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange available
to the Administrative Agent or one of its Affiliates in the market where its, or
its Affiliates’, foreign currency exchange operations in respect of such
currency are then being conducted, at approximately 10:00 a.m., New York City
time, on such date for the purchase of Dollars for delivery two Business Days
later, provided that if at the time of such determination, for any reason, no
such spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate.

“Excluded Taxes” shall mean, with respect to any Credit Party (including any
assignee of or successor to a Credit Party and any Participant) and any other
recipient of any payment to be made by or on account of any obligation of a
Borrower under this Agreement or any Loan Documents: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Credit Party or
other recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by a Borrower under Section 2.21(b)), any US
Federal withholding Taxes resulting from any law in effect on the date such
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Lender’s failure to comply with Section 2.20(f)
(including as a result of any inaccurate or incomplete documentation), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from a Borrower with respect to such withholding Taxes pursuant to
Section 2.20(a), and (c) any Taxes imposed with respect to the requirements of
FATCA.

“Existing Credit Agreement” shall mean the Four-Year Competitive Advance and
Revolving Credit Facility Agreement dated as of October 25, 2011, as amended,
among the Company, certain lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent.

“Existing Letter of Credit” means each letter of credit previously issued for
the account of any Borrower under the Existing Credit Agreement that (a) is
outstanding on the Effective Date and (b) is listed on Schedule 1.01.

“Existing Maturity Date” shall have the meaning assigned to such term in
Section 2.12(d).

 

13



--------------------------------------------------------------------------------

“Facility Fee” shall have the meaning assigned to such term in Section 2.07(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

“Fees” shall mean the Facility Fee, the Administrative Fees, the L/C
Participation Fees, and the Issuing Bank Fees.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, controller, assistant controller, treasurer,
associate or assistant treasurer or director of treasury services of such
Person.

“Fitch” shall mean Fitch Ratings, a wholly owned subsidiary of Fimilac, S.A, or
any of its successors.

“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.

“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (the “Fixed Rate”) (expressed in the form of a decimal
to no more than four decimal places) specified by the Lender making such Loan in
its Competitive Bid.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles,
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for

 

14



--------------------------------------------------------------------------------

payments only on account of services provided by current or former directors,
officers, employees or consultants of the Company or the Subsidiaries shall be a
Hedging Agreement. The “amount” or “principal amount” of the obligations of the
Company or any Subsidiary in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (based on mark-to-market values and giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.12(e).

“Indebtedness” of any Person shall mean all indebtedness representing money
borrowed or the deferred purchase price of property (other than trade accounts
payable) or any capitalized lease obligation, which in any case is created,
assumed, incurred or guaranteed in any manner by such Person or for which such
Person is responsible or liable (whether by agreement to purchase indebtedness
of, or to supply funds to or invest in, others or otherwise). For the avoidance
of doubt, the term Indebtedness shall not include obligations under Hedging
Agreements.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by a Borrower under this Agreement and (b) to
the extent not otherwise described in (a), Other Taxes.

“Interest Coverage Ratio” shall mean the ratio of (a) Consolidated EBITDA to
(b) Consolidated Interest Expense, each as calculated for any period of the four
prior consecutive fiscal quarters.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurocurrency Loan or Fixed Rate Loan, the last day of each Interest Period
applicable thereto, and with respect to a Eurocurrency Loan with an Interest
Period of more than three months’ duration or a Fixed Rate Loan with an Interest
Period of more than 90 days’ duration, each day that would have been an Interest
Payment Date for such Loan had successive Interest Periods of three months’
duration or 90 days’ duration, as the case may be, been applicable to such Loan
and (c) with respect to any Loan, the Maturity Date or the date of any
prepayment of such Loan or conversion of such Loan to a Loan of a different
Type.

“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3
or 6 months thereafter, as the applicable Borrower may elect and (b) as to any
Fixed Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the date specified in the Competitive Bids in which the offers to make
the Fixed Rate Loans comprising such Borrowing were extended, which shall not be
earlier than seven days after the date of such Borrowing or later than 360 days
after the date of such Borrowing; provided, however, that if any Interest Period
would end on a day other than a Business Day, such

 

15



--------------------------------------------------------------------------------

Interest Period shall be extended to the next succeeding Business Day unless, in
the case of Eurocurrency Loans only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.

“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of the Specified Time on the Quotation Day.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” shall mean (a) JPMorgan Chase Bank, N.A., (b) Citibank N.A. ,
(c) Barclays Bank PLC, (d) Wells Fargo Bank N.A. and (e) each Lender that shall
have become an Issuing Bank hereunder as provided in Section 2.05(j) (other than
any Person that shall have ceased to be an Issuing Bank as provided in
Section 2.05(i)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.05 with respect to such Letters of Credit).

“Issuing Bank Agreement” shall mean an agreement in substantially the form of
Exhibit E.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.07(c).

“Joint Bookrunners” shall mean the Lead Arrangers.

“JPMCB” shall mean JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.16(b).

“L/C Commitment” means (a) in the case of each of JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Citibank N.A. and Wells Fargo Bank N.A., $25,000,000 and
(b) in the case of any other Issuing Bank, the amount determined by agreement
among the Company, such Issuing Bank and the Administrative Agent and set forth
in the Issuing Bank Agreement of such Issuing Bank.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

16



--------------------------------------------------------------------------------

“L/C Exposure” shall mean at any time the sum of (a) the aggregate Dollar
Equivalents of the amounts of all outstanding Letters of Credit at such time
plus (b) the aggregate Dollar Equivalents of the amounts of all L/C
Disbursements that have not yet been reimbursed at such time. The L/C Exposure
of any Lender at any time shall mean its Applicable Share of the aggregate L/C
Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.07(c).

“Lead Arrangers” shall mean J.P. Morgan Securities LLC, Citigroup Global Markets
Inc., Barclays Bank PLC and Wells Fargo Securities, LLC.

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
Section 2.05 and any Existing Letter of Credit.

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.

“Leverage Ratio” shall mean, at any time, the ratio of (a) Consolidated Total
Indebtedness at such time to (b) Consolidated EBITDA for the most recently ended
period of four consecutive fiscal quarters.

“LIBO Rate” shall mean, with respect to any LIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the LIBO Rate. LIBOR Loans shall be denominated in
Dollars or Sterling only.

“Lien” shall mean, with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, security interest, charge or other encumbrance on, of, or
in such property or asset.

“Loan” shall mean a Competitive Loan or a Revolving Loan, whether made as a
LIBOR Loan, a EURIBOR Loan, an ABR Loan or a Fixed Rate Loan, as permitted
hereby.

“Loan Documents” shall mean this Agreement, any guarantee agreement delivered
pursuant to Section 5.09, the Letters of Credit, the Borrowing Subsidiary
Agreements, any Issuing Bank Agreements, and promissory notes, if any, issued
pursuant to Section 10.04(i).

“Loan Parties” shall mean, at any time, the Company, each Borrowing Subsidiary
and any Significant Domestic Subsidiary that shall have guaranteed the
Obligations pursuant to Section 5.09.

“Local Time” shall mean (a) with respect to a Loan or Borrowing denominated in
Dollars, or any L/C Disbursement, New York City time and (b) with respect to a
Loan or Borrowing denominated in a currency other than Dollars, London Time.

 

17



--------------------------------------------------------------------------------

“Margin” shall mean, as to any Eurocurrency Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.

“Margin Stock” shall have the meaning given such term under Regulation U of the
Board.

“Material Acquisition” shall mean any acquisition of (a) Equity Interests in any
Person if, after giving effect thereto, such Person will become a Subsidiary or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $50,000,000.

“Material Adverse Effect” shall mean an event or condition that has resulted in
a material adverse effect on (a) the business, assets, liabilities, operations
or financial condition of the Company and its Subsidiaries, taken as a whole,
(b) the ability of any Borrower to perform any of its material obligations under
any Loan Document or (c) the enforceability of the Lenders’ rights under any
Loan Document.

“Material Disposition” shall mean any sale, transfer or other disposition of
(a) all or substantially all the issued and outstanding Equity Interests in any
Person that are owned by the Company or any Subsidiary or (b) assets comprising
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $50,000,000.

“Material Indebtedness” shall mean Indebtedness (other than the Loans, Letters
of Credit and any guarantees under the Loan Documents), or obligations in
respect of one or more Hedging Agreements or Securitization Transactions, of any
one or more of the Company and the Subsidiaries in an aggregate principal amount
of $75,000,000 or more.

 

18



--------------------------------------------------------------------------------

“Maturity Date” shall mean the fifth anniversary of the Closing Date, as such
date may be extended pursuant to Section 2.12(d).

“MNPI” shall mean material information concerning the Company, the Subsidiaries
or any Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Company, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any of its successors.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New Holding Company” shall have the meaning assigned to such term in
Section 10.21.

“Non-Speculative Hedging Agreements” shall mean (a) Hedging Agreements entered
into to hedge or mitigate risks to which the Company or any Subsidiary has
actual exposure in the course of its business (other than in respect of Equity
Interests or Indebtedness of the Company or any Subsidiary) and (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from floating to fixed rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Company or any Subsidiary.

“Non-US Currency” shall mean any currency other than Dollars that is freely
transferable and convertible into Dollars in the London market and as to which
an Exchange Rate and LIBO Rates (or in the case of Euro, EURIBO Rates) may be
determined.

“Non-US Currency Loan” shall mean any Competitive Loan denominated in a currency
other than Dollars.

“Non-US Lender” shall mean a Lender that is not a US Person.

“Notice of Competitive Bid Request” shall mean a notification made pursuant to
Section 2.03(a) in the form of Exhibit A-2.

“Obligations” means (a) the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by

 

19



--------------------------------------------------------------------------------

acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made under this Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of L/C
Disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Company or any Subsidiary under this
Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment of all
Designated Hedging Obligations, (c) the due and punctual payment and performance
of all other obligations of each Loan Party under any agreement with any Lender
for cash management services, including treasury, depository, overdraft,
purchasing, credit or debit card, electronic funds transfer and other cash
management arrangements, and (d) the due and punctual payment and performance of
all other obligations of each Loan Party under or pursuant to this Agreement and
each of the other Loan Documents.

“Other Connection Taxes” means, with respect to any Credit Party (including any
assignee of or successor to a Credit Party and any Participant) and any other
recipient of any payment to be made by or on account of any obligation of a
Borrower under this Agreement or any Loan Documents, Taxes imposed as a result
of a present or former connection between such Credit Party or other recipient,
as applicable, and the jurisdiction imposing such Tax (other than connections
arising from such Credit Party or other recipient, as applicable, having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document.

“Other Taxes” shall mean any present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes (other than Excluded Taxes) that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under this Agreement or any other Loan Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(f).

“Participant Register” has the meaning assigned to such term in
Section 10.04(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.05;

 

20



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
the preceding clause (i);

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business (but excluding obligations constituting Indebtedness) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations described in clause (i) above;

(e) pledges or Liens necessary to secure a stay of any legal or equitable
process in a proceeding to enforce a liability or obligation contested in good
faith by the Company or a Subsidiary or required in connection with the
institution by the Company or a Subsidiary of any legal or equitable proceeding
to enforce a right or to obtain a remedy claimed in good faith by the Company or
a Subsidiary, or required in connection with any order or decree in any such
proceeding or in connection with any contest of any tax or other governmental
charge; or the making of any deposit with or the giving of any form of security
to any governmental agency or any body created or approved by law or
governmental regulation in order to entitle the Company or a Subsidiary to
maintain self-insurance or to participate in any fund in connection with
workers’ compensation, unemployment insurance, old age pensions or other social
security or to share in any provisions or other benefits provided for companies
participating in any such arrangement or for liability on insurance of credits
or other risks;

(f) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (i) of Article VII;

(g) any Lien on property in favor of the United States of America, or of any
agency, department or other instrumentality thereof, to secure partial, progress
or advance payments pursuant to the provisions of any contract;

(h) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

21



--------------------------------------------------------------------------------

(i) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts, securities accounts or other funds maintained with depository
institutions or securities intermediaries; provided that such deposit accounts,
securities accounts or funds are not established or deposited for the purpose of
providing collateral for any Indebtedness and are not subject to restrictions on
access by the Company or any Subsidiary in excess of those required by
applicable banking or other regulations;

(j) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession
agreement;

(l) any Lien affecting property of the Company or any Subsidiary securing
Indebtedness of the United States of America or a State thereof (or any
instrumentality or agency of either thereof) issued in connection with a
pollution control or abatement program required in the opinion of the Company to
meet environmental criteria with respect to manufacturing or processing
operations of the Company or any Subsidiary and the proceeds of which
Indebtedness have financed the cost of acquisition of such program, and renewals
or extensions of any such Lien that do not extend to additional assets or
increase the amount of the obligations secured thereby; and

(m) contractual rights of set-off not established to secure the payment of
Indebtedness.

“Permitted Reorganization” shall mean a transaction described in Section 10.21
pursuant to which the Company becomes a wholly-owned subsidiary of the New
Holding Company and the New Holding Company assumes all the obligations of, and
becomes, the “Company” hereunder, but only if all the conditions set forth in
Section 10.21 shall have been satisfied.

“Person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, association, company, partnership or government,
or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA sponsored, maintained or contributed to by the Company
or any ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

 

22



--------------------------------------------------------------------------------

“Preferred Stock” shall mean any capital stock entitled by its terms to a
preference (a) as to dividends or (b) upon a distribution of assets.

“Priority Indebtedness” shall mean, without duplication, (a) all Indebtedness or
obligations in respect of one or more Hedging Agreements of any Subsidiary
(other than any Significant Domestic Subsidiary that has guaranteed the
Obligations as provided in Section 5.09) and (b) (i) all Indebtedness of the
Company or any Subsidiary, and all obligations in respect of one or more Hedging
Agreements, secured by any Lien on any asset of the Company or any Subsidiary
(other than obligations of the Company under Non-Speculative Hedging Agreements
that are secured only by cash or cash equivalents), (ii) all obligations of the
Company or any Subsidiary under conditional sale or other title retention
agreements relating to property acquired by the Company or such Subsidiary
(excluding trade accounts payable incurred in the ordinary course of business),
(iii) all Capital Lease Obligations of the Company or any Subsidiary, (iv) all
Securitization Transactions of the Company or any Subsidiary and (v) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by the Company or any Subsidiary, whether or not the
Indebtedness secured thereby has been assumed by the Company or such Subsidiary.

“Quotation Day” shall mean (a) with respect to any currency (other than
Sterling) for any Interest Period, the day two Business Days prior to the first
day of such Interest Period and (b) with respect to Sterling for any Interest
Period, the first day of such Interest Period, in each case unless market
practice differs for loans such as the applicable Loans priced by reference to
rates quoted in the relevant interbank market, in which case the Quotation Day
for such currency shall be determined by the Administrative Agent in accordance
with market practice for such loans priced by reference to rates quoted in the
relevant interbank market (and if quotations would normally be given by leading
banks for such loans priced by reference to rates quoted in the relevant
interbank market on more than one day, the Quotation Day shall be the last of
those days).

“Rating Agencies” shall mean Moody’s, S&P and Fitch.

“Ratings” shall mean at any time the public ratings most recently announced by
the Rating Agencies for senior, unsecured, non-credit-enhanced (other than by
guarantees of Subsidiaries that at the time guarantee the Obligations hereunder)
long-term debt (including under this Agreement, whether or not Loans are
outstanding at such time) of the Company or, if no senior, unsecured, non-credit
enhanced, long-term debt of the Company shall be in effect, the Company’s
corporate, issuer or similar ratings.

“Ratings Condition” shall have the meaning given such term in Section 5.09.

“Register” shall have the meaning given such term in Section 10.04(d).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

23



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, partners, trustees, employees,
agents and advisors of such Person and of such Person’s Affiliates.

“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).

“Required Lenders” shall mean, at any time, Lenders having Commitments
representing more than 50% of the Total Commitment or, for purposes of
acceleration pursuant to Article VII, Lenders holding Credit Exposures
representing more than 50% of the Aggregate Credit Exposure.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Revolving Borrowing” shall mean a Borrowing consisting of simultaneous
Revolving Loans from each of the Lenders.

“Revolving Borrowing Request” shall mean a request made pursuant to Section 2.04
in the form of Exhibit A-5.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Revolving Loans of such Lender.

“Revolving Loans” shall mean the revolving loans made pursuant to Section 2.01
and 2.04. Each Revolving Loan shall be a Eurocurrency Revolving Loan or an ABR
Loan.

“S&P” shall mean Standard and Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or any of its successors.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the date of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State to the extent that a U.S. Person would be prohibited from engaging in
transactions with such

 

24



--------------------------------------------------------------------------------

Person, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person located, organized or resident in a Sanctioned
Country or (c) any Person 50% or more owned by any such Person or Persons.

“Screen Rate” shall mean (a) in respect of the LIBO Rate for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in the applicable currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period as displayed on the Reuters screen page that displays
such rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion), and (b) in
respect of the EURIBO Rate for any Interest Period, the percentage per annum
determined by the Banking Federation of the European Union for such Interest
Period as set forth on the Reuters screen page that displays such rate
(currently EURIBOR01) (or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion); provided that if the Screen Rate,
determined as provided above, would be less than zero, the Screen Rate shall for
all purposes of this Agreement be zero. If, as to any currency, no Screen Rate
shall be available for a particular Interest Period but Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, than
the Screen Rate for such Interest Period shall be the Interpolated Screen Rate.

“SEC” shall mean the Securities and Exchange Commission.

“Securitization Transaction” shall mean any transfer by the Company or any
Subsidiary of accounts receivable or interests therein (a) to a trust,
partnership, corporation, limited liability company or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or successor transferee of Indebtedness
or other securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests
therein, or (b) directly to one or more investors or other purchasers. The
“amount” or “principal amount” of any Securitization Transaction shall be deemed
at any time to be the aggregate principal or stated amount of the Indebtedness
or other securities referred to in the first sentence of this definition or, if
there shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization Transaction, net of any such accounts receivable or interests
therein that have been written off as uncollectible.

“Significant Domestic Subsidiary” shall mean, at any time, each Domestic
Subsidiary other than Domestic Subsidiaries that in the aggregate do not account
for more than 10% of the combined revenues (excluding revenues consisting of
payments from the Company or any Subsidiary) of the Company and its Domestic
Subsidiaries.

“Significant Subsidiary” shall mean, at any time, each Borrower and each
subsidiary accounting for more than 5% of the consolidated revenues of the
Company for the most recent period of four consecutive fiscal quarters of the
Company for which pro

 

25



--------------------------------------------------------------------------------

forma or historical financial statements of the Company have been delivered
prior to the date hereof (as described in Section 3.05(b)) or pursuant to
Section 5.03(a) or 5.03(b) or more than 5% of the consolidated total assets of
the Company at the end of such period; provided that if at the end of or for any
such period of four consecutive fiscal quarters all Subsidiaries that are not
Significant Subsidiaries shall account for more than 10% of the consolidated
revenues of the Company or more than 10% of the consolidated total assets of the
Company, the Company shall designate sufficient Subsidiaries as “Significant
Subsidiaries” to eliminate such excess (or if the Company shall have failed to
designate such Subsidiaries within 10 Business Days, Subsidiaries shall
automatically be deemed designated as Significant Subsidiaries in descending
order based on the amounts of their contributions to consolidated total assets
until such excess shall have been eliminated), and the Subsidiaries so
designated or deemed designated shall for all purposes of this Agreement
constitute Significant Subsidiaries.

“Specified Time” shall mean (a) with respect to the LIBO Rate, 11:00 a.m.,
London time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt
time.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Sterling” or “£” shall mean the lawful currency of the United Kingdom.

“subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, association or other business entity of which securities or other
ownership interests representing more than 50% of the ordinary voting power are,
at the time as of which any determination is being made, owned or controlled by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” shall mean a subsidiary of the Company.

“Subsidiary Guarantee Agreement” shall have the meaning given such term in
Section 5.09.

“Syndication Agent” shall mean Citigroup Global Markets Inc.

“TARGET” shall mean the Trans-European Automated Real Time Gross Settlement
Express Transfer (TARGET) payment system.

 

26



--------------------------------------------------------------------------------

“Taxes” shall mean any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Total Commitment” shall mean, at any time, the aggregate amount of Commitments
of all the Lenders, as in effect at such time.

“Transactions” shall have the meaning assigned to such term in Section 3.02.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the Adjusted
LIBO Rate, LIBO Rate, the EURIBO Rate, the Alternate Base Rate, the Competitive
Bid Rate and the Fixed Rate.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“US Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“US Tax Certificate” has the meaning assigned to such term in
Section 2.20(f)(ii)(D)(2).

“Voting Shares” shall mean, as to a particular corporation or other Person,
outstanding shares of stock or other Equity Interests of any class of such
Person entitled to vote in the election of directors, or otherwise to
participate in the direction of the management and policies, of such Person,
excluding shares or Equity Interests entitled so to vote or participate only
upon the happening of some contingency.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Borrower and the Administrative Agent.

SECTION 1.02. Terms Generally. The definitions of terms used herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all

 

27



--------------------------------------------------------------------------------

statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

SECTION 1.03. Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP as in effect on the date hereof; provided,
however, that if the Company, by notice to the Administrative Agent, shall
request an amendment to any provision hereof to implement the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall, unless the Administrative Agent or the Required Lenders give
notice to the Company of an objection to such request, be interpreted on the
basis of GAAP as in effect and applied immediately after such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall be calculated after
giving pro forma effect thereto as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.03(a) or 5.03(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the pro
forma financial statements referred to in Section 3.05(b)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
(i) in accordance with Article 11 of Regulation S-X under the Securities Act, if
such Material Acquisition or Material Disposition would be required to be given
pro forma effect in accordance with Regulation S-X for purposes of preparing the
Company’s annual and quarterly reports to the SEC, and (ii) in any event, on a
reasonable basis consistent with accepted financial practice. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if

 

28



--------------------------------------------------------------------------------

the rate in effect on the date of determination had been the applicable rate for
the entire period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
Dollar Equivalent of any Borrowing denominated in an Alternative Currency or
Non-US Currency on or about the date of the commencement of the initial Interest
Period and each subsequent Interest Period therefor (and, in the case of any
Interest Period longer than three months, as of each Interest Payment Date
applicable to such Borrowing), in each case using the applicable Exchange Rate
in effect on the date of determination, and each such amount shall be the Dollar
Equivalent of such Borrowing until the next required calculation thereof
pursuant to this Section. The Administrative Agent shall determine the Dollar
Equivalent of any Letter of Credit denominated in a currency other than Dollars
as of the date such Letter of Credit is issued, amended to increase its face
amount, extended or renewed and as of the last Business Day of each subsequent
calendar quarter, in each case using the applicable Exchange Rate in effect on
the date that is two Business Days prior to the date on which such Letter of
Credit is issued, amended to increase its face amount, extended or renewed and
as of the last Business Day of such subsequent calendar quarter, as the case may
be, and each such amount shall be the Dollar Equivalent of such Letter of Credit
until the next required calculation thereof pursuant to this sentence. For
purposes of Article VI and the definitions employed therein, amounts in
currencies other than Dollars shall be translated into Dollars at the currency
exchange rates used in preparing the Company’s most recent annual or quarterly
financial statements.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans in Dollars or Alternative
Currencies to the Borrowers, at any time and from time to time on and after the
date hereof and until the earlier of the Maturity Date and the termination of
the Commitment of such Lender, in an amount that will not result in (a) the sum
of the Revolving Credit Exposure and the L/C Exposure of such Lender exceeding
such Lender’s Commitment or (b) the Aggregate Credit Exposure exceeding the
Total Commitment then in effect. Within the foregoing limits, the Borrowers may
borrow, pay or prepay and reborrow Revolving Loans hereunder, on and after the
Effective Date and prior to the Maturity Date, subject to the terms, conditions
and limitations set forth herein.

 

29



--------------------------------------------------------------------------------

SECTION 2.02. Loans. (a) Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments; provided, however, that the
failure of any Lender to make any Revolving Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Each Competitive Loan shall
be made in accordance with the procedures set forth in Section 2.03. The Loans
comprising any Borrowing shall be (i) in the case of Competitive Loans, in an
aggregate principal amount permitted under Section 2.03, and (ii) in the case of
Revolving Loans, in an aggregate principal amount that is an integral multiple
of the Borrowing Multiple and not less than the Borrowing Minimum (or, in the
case of ABR Loans, an aggregate principal amount equal to the remaining balance
of the Commitments).

(b) Each Competitive Borrowing shall be comprised entirely of Eurocurrency
Competitive Loans or Fixed Rate Loans as the applicable Borrower may request
pursuant to Section 2.03. Subject to Section 2.11, (i) each Revolving Borrowing
denominated in Dollars shall be comprised entirely of ABR Loans or LIBOR Loans
as the applicable Borrower may request in accordance herewith, (ii) each
Revolving Borrowing denominated in Sterling shall be comprised entirely of LIBOR
Loans and (iii) each Revolving Borrowing denominated in Euro shall be comprised
entirely of EURIBOR Loans. Each Lender may at its option make any Loan by
causing any domestic or foreign branch, agency or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement and such branch, agency or Affiliate shall, to the
extent of any such loans made by it, have all the rights of such Lender
hereunder. Borrowings of more than one Type may be outstanding at the same time.
For purposes of the foregoing, Loans having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Loans.

(c) Subject to Section 2.06 and, in the case of any Borrowing denominated in a
Non-US Currency or Alternative Currency, to any alternative procedures that the
applicable Borrower, the applicable Lenders and the Administrative Agent may
agree upon, each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in the
applicable currency to the Administrative Agent to the account most recently
specified by it for such purpose not later than 3:30 p.m., Local Time, and the
Administrative Agent shall promptly credit the amounts so received to the
account or accounts specified from time to time in one or more notices delivered
by the Company to the Administrative Agent or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met, forthwith return the amounts so received to the respective Lenders.
Competitive Loans shall be made by the Lender or Lenders whose Competitive Bids
therefor are accepted pursuant to Section 2.03 in the amounts so accepted.
Revolving Loans shall be made by the Lenders pro rata in accordance with their
Applicable Shares. Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume

 

30



--------------------------------------------------------------------------------

that such Lender has made such portion available to the Administrative Agent on
the date of such Borrowing in accordance with this paragraph (c) and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount in the required
currency. If and to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and such Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon in such currency, for each
day from the date such amount is made available to such Borrower until the date
such amount is repaid to the Administrative Agent, at (i) in the case of such
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight funds. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

SECTION 2.03. Competitive Bid Procedure. (a) In order to request Competitive
Bids, a Borrower shall hand deliver or fax to the Administrative Agent a duly
completed Competitive Bid Request in the form of Exhibit A-1 hereto, to be
received by the Administrative Agent (i) in the case of a Eurocurrency
Competitive Loan, not later than 10:00 a.m., New York City time, (A) four
Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in Dollars and (B) five Business Days before a
proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in a Non-US Currency and (ii) in the case of a Fixed Rate Borrowing,
not later than 10:00 a.m., New York City time, (A) one Business Day before a
proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in Dollars and (B) five Business Days before a proposed Competitive
Borrowing in the case of a Competitive Borrowing denominated in a Non-US
Currency. No ABR Loan shall be requested in, or made pursuant to, a Competitive
Bid Request. A Competitive Bid Request that does not conform substantially to
the format of Exhibit A-1 may be rejected in the Administrative Agent’s sole
discretion, and the Administrative Agent shall promptly notify the applicable
Borrower of such rejection by fax. Each Competitive Bid Request shall refer to
this Agreement and specify (A) whether the Borrowing then being requested is to
be a Eurocurrency Borrowing or a Fixed Rate Borrowing, (B) the date of such
Borrowing (which shall be a Business Day), (C) the currency of the requested
Borrowing (which shall be Dollars or a Non-US Currency), (D) the aggregate
principal amount of the requested Borrowing (which shall be an integral multiple
of 1,000,000 units of the applicable currency with a Dollar Equivalent on the
date of the applicable Competitive Bid Request of at least $10,000,000), and
(E) the Interest Period with respect thereto (which may not end after the
Maturity Date). Promptly after its receipt of a Competitive Bid Request that is
not rejected as aforesaid, the Administrative Agent shall fax to the Lenders a
Notice of Competitive Bid Request inviting the Lenders to bid, on the terms and
conditions of this Agreement, to make Competitive Loans.

(b) Each Lender invited to bid may, in its sole discretion, make one or more
Competitive Bids to the applicable Borrower responsive to such Borrower’s
Competitive Bid Request. Each Competitive Bid by a Lender must be received by
the Administrative Agent by fax, in the form of Exhibit A-3 hereto, (i) in the
case of a

 

31



--------------------------------------------------------------------------------

Eurocurrency Competitive Loan, not later than 9:30 a.m., New York City time,
three Business Days before a proposed Competitive Borrowing and (ii) in the case
of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City time, on the
day of a proposed Competitive Borrowing. A Lender may submit multiple bids to
the Administrative Agent. Competitive Bids that do not conform substantially to
the format of Exhibit A-3 may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the Lender making such nonconforming bid of
such rejection as soon as practicable. Each Competitive Bid shall refer to this
Agreement and specify (x) the principal amount (which shall be an integral
multiple of 1,000,000 units of the applicable currency and which may equal the
entire principal amount of the Competitive Borrowing requested) of the
Competitive Loan or Loans that the Lender is willing to make, (y) the
Competitive Bid Rate or Rates at which the Lender is prepared to make the
Competitive Loan or Loans and (z) the Interest Period and the last day thereof.
If any Lender invited to bid shall elect not to make a Competitive Bid, such
Lender shall so notify the Administrative Agent by fax (I) in the case of
Eurocurrency Competitive Loans, not later than 9:30 a.m., New York City time,
three Business Days before a proposed Competitive Borrowing, and (II) in the
case of Fixed Rate Loans, not later than 9:30 a.m., New York City time, on the
day of a proposed Competitive Borrowing; provided, however, that failure by any
Lender to give such notice shall not cause such Lender to be obligated to make
any Competitive Loan as part of such Competitive Borrowing. A Competitive Bid
submitted by a Lender pursuant to this paragraph (b) shall be irrevocable.

(c) The Administrative Agent shall as promptly as practicable notify the
applicable Borrower, by fax, of all the Competitive Bids made, the Competitive
Bid Rate and the principal amount of each Competitive Loan in respect of which a
Competitive Bid was made and the identity of the Lender that made each bid. The
Administrative Agent shall send a copy of all Competitive Bids to the applicable
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.03.

(d) The applicable Borrower may in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid referred to in paragraph (c) above. The applicable Borrower shall notify the
Administrative Agent by telephone, confirmed by fax in the form of a Competitive
Bid Accept/Reject Letter, whether and to what extent it has decided to accept or
reject any or all of the bids referred to in paragraph (c) above not more than
one hour after it shall have been notified of such bids by the Administrative
Agent pursuant to such paragraph (c); provided, however, that (i) the failure of
the applicable Borrower to give such notice shall be deemed to be a rejection of
all the bids referred to in paragraph (c) above, (ii) the applicable Borrower
shall not accept a bid made at a particular Competitive Bid Rate if it has
decided to reject a bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by the applicable Borrower
shall not exceed the principal amount specified in the Competitive Bid Request,
(iv) if the applicable Borrower shall accept a bid or bids made at a particular
Competitive Bid Rate but the amount of such bid or bids shall cause the total
amount of bids to be accepted to exceed the amount specified in the Competitive
Bid Request, then the applicable Borrower shall accept a portion of such bid or
bids in an amount equal to the amount specified in the Competitive Bid Request
less the amount of all other Competitive Bids accepted with

 

32



--------------------------------------------------------------------------------

respect to such Competitive Bid Request, which acceptance, in the case of
multiple bids at such Competitive Bid Rate, shall be made pro rata in accordance
with the amount of each such bid at such Competitive Bid Rate, and (v) except
pursuant to clause (iv) above, no bid shall be accepted for a Competitive Loan
unless such Competitive Loan is in an amount that is an integral multiple of
1,000,000 units of the applicable currency, and in calculating the pro rata
allocation of acceptances of portions of multiple bids at a particular
Competitive Bid Rate pursuant to clause (iv) above, the amounts shall be rounded
to integral multiples of 1,000,000 units of the applicable currency in a manner
which shall be in the discretion of the applicable Borrower. A notice given
pursuant to this paragraph (d) shall be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender whether
or not its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by fax, and each successful bidder will thereupon
become bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its bid has been accepted.

(f) No Competitive Borrowing shall be requested or made hereunder if after
giving effect thereto (i) the Aggregate Credit Exposure would exceed the Total
Commitment or (ii) in the event the Maturity Date shall have been extended as
provided in Section 2.12(d), the sum of the L/C Exposures attributable to
Letters of Credit expiring after any Existing Maturity Date and the Competitive
Loan Exposures attributable to Competitive Loans maturing after such Existing
Maturity Date would exceed the aggregate Commitments that have been extended to
a date after the expiration date of the last of such Letters of Credit and the
maturity of the last of such Competitive Loans.

(g) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such bid directly to the applicable
Borrower one quarter of an hour earlier than the latest time at which the other
Lenders are required to submit their bids to the Administrative Agent pursuant
to paragraph (b) above.

SECTION 2.04. Revolving Borrowing Procedure. In order to request a Revolving
Borrowing, a Borrower shall hand deliver or fax to the Administrative Agent a
duly completed Revolving Borrowing Request in the form of Exhibit A-5 (i) in the
case of a Eurocurrency Revolving Borrowing, not later than 10:30 a.m., Local
Time, three Business Days before such Borrowing, and (ii) in the case of an ABR
Borrowing, not later than 2:00 p.m., Local Time, on the day of such Borrowing.
No Fixed Rate Loan shall be requested or made pursuant to a Revolving Borrowing
Request. Such notice shall be irrevocable and shall in each case specify
(A) whether the Borrowing then being requested is to be a Eurocurrency Revolving
Borrowing or an ABR Borrowing; (B) the currency of such Borrowing (which shall
be Dollars or an Alternative Currency); (C) the date of such Revolving Borrowing
(which shall be a Business Day) and the amount thereof; and (D) if such
Borrowing is to be a Eurocurrency Revolving Borrowing, the Interest Period with
respect thereto. If no election as to the Type of Revolving Borrowing is
specified in any such notice, then the requested Revolving Borrowing shall be an
ABR Borrowing. If no Interest Period with respect to any Eurocurrency Revolving
Borrowing is specified in any such notice, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
Notwithstanding any other provision of this Agreement to the contrary, no
Revolving Borrowing shall be requested

 

33



--------------------------------------------------------------------------------

if the Interest Period with respect thereto would end after the Maturity Date in
effect for any Lender. The Administrative Agent shall promptly advise each of
the Lenders of any notice given pursuant to this Section 2.04 and of each
Lender’s portion of the requested Borrowing.

SECTION 2.05. Letters of Credit. (a) General. The Borrowers may request the
issuance of standby Letters of Credit, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, appropriately completed,
for the accounts of the Borrowers, at any time and from time to time while the
Commitments remain in effect. Each Existing Letter of Credit shall be deemed,
for all purposes of this Agreement, to be a Letter of Credit issued hereunder
for the account of the applicable Borrower. Each Letter of Credit shall be
denominated in Dollars or an Alternative Currency, provided, however, that any
Letter of Credit issued by Barclays Bank PLC shall be denominated in Dollars.
This Section shall not be construed to impose an obligation upon any Issuing
Bank to issue any Letter of Credit that is inconsistent with the terms and
conditions of this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the applicable Borrower shall hand deliver
or fax to the applicable Issuing Bank and the Administrative Agent (reasonably
in advance of, but not later than 10:00 a.m., New York City time, five Business
Days before, the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount and currency of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. Following
receipt of such notice and prior to the issuance of the requested Letter of
Credit or the applicable amendment, renewal or extension, the Administrative
Agent shall notify the Borrowers, each Lender and the applicable Issuing Bank of
the amount of the Aggregate Credit Exposure after giving effect to (i) the
issuance, amendment, renewal or extension of such Letter of Credit, (ii) the
issuance or expiration of any other Letter of Credit that is to be issued or
will expire prior to the requested date of issuance of such Letter of Credit and
(iii) the borrowing or repayment of any Loans that (based upon notices delivered
to the Administrative Agent by the Borrowers) are to be borrowed or repaid prior
to the requested date of issuance of such Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that, (i) after giving effect to such issuance,
amendment, renewal or extension (A) the L/C Exposure shall not exceed
$100,000,000, (B) the portion of the L/C Exposure attributable to Letters of
Credit issued by the applicable Issuing Bank shall not exceed the L/C Commitment
of such Issuing Bank, and (C) the Aggregate Credit Exposure shall not exceed the
Total Commitment, (ii) in the case of a Letter of Credit that will expire later
than the first anniversary of such issuance, amendment, renewal or extension,
the applicable Borrower, the applicable Issuing Bank and the Required Lenders
shall have reached agreement on the fees to be applicable thereto as
contemplated by the last sentence of Section 2.07(c) and (iii) in the event the
Maturity Date shall have been

 

34



--------------------------------------------------------------------------------

extended as provided in Section 2.12(d), the sum of the L/C Exposures
attributable to Letters of Credit expiring after any Existing Maturity Date (as
defined in Section 2.12(d)) and the Competitive Loan Exposures attributable to
Competitive Loans maturing after such Existing Maturity Date shall not exceed
the aggregate Commitments that have been extended to a date after the expiration
date of the last of such Letters of Credit and the maturity of the last of such
Competitive Loans.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of (x) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) or such longer period as may be agreed to
between the applicable Borrower and the Issuing Bank and (y) the date that is
five Business Days prior to the Maturity Date, unless such Letter of Credit
expires by its terms on an earlier date; provided that any Letter of Credit with
a one-year tenor may provide for renewal thereof under procedures reasonably
satisfactory to the applicable Issuing Bank for additional one-year periods
(which shall in no event extend beyond the date referred to in clause (y)
above).

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Lender, and each such Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Share from time to time of the
aggregate amount available to be drawn under such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Share from time to time of each L/C Disbursement made
by such Issuing Bank and not reimbursed by the applicable Borrower (or, if
applicable, another party pursuant to its obligations under any other Loan
Document), on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrower for any
reason, in the currency of such L/C Disbursement. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, or any force majeure event
under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement in respect
of a Letter of Credit, the applicable Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement, in the currency of such L/C
Disbursement, not later than (i) if such Borrower shall have received notice of
such L/C Disbursement prior to 10:00 a.m., New York City time, on any Business
Day, 2:00 p.m., New York City time, on such Business Day or (ii) otherwise,
12:00 noon, New York City time, on the Business Day next following the day on
which the Borrower shall have received notice from such Issuing Bank that
payment of such draft will be made.

 

35



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrowers’ obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrowers, any other party guaranteeing, or otherwise obligated with, the
Borrowers, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit;

(vi) any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
ISP 98 or any successor publication of the International Chamber of Commerce)
permits a drawing to be made under such Letter of Credit after the stated
expiration date thereof or of the Commitments; and

(vii) any other act or omission to act or delay of any kind of any Issuing Bank,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder.

None of the Administrative Agent, the Lenders or the Issuing Banks, or any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of

 

36



--------------------------------------------------------------------------------

Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of the Issuing Bank. Without limiting the generality of the
foregoing, it is expressly understood and agreed that the absolute and
unconditional obligation of the Borrowers hereunder to reimburse L/C
Disbursements will not be excused by the gross negligence or wilful misconduct
of any Issuing Bank, the Administrative Agent or any Lender. However, the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrowers to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by such Issuing Bank’s gross
negligence or wilful misconduct (as finally determined by a court of competent
jurisdiction) in determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof; it is understood that each
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) an Issuing Bank’s exclusive reliance on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute wilful misconduct or gross negligence of
an Issuing Bank. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the applicable Borrower of such demand for payment and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve such Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such L/C Disbursement. The Administrative Agent
shall promptly give each Lender notice thereof.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the applicable Borrower shall
reimburse such L/C Disbursement in full on the date such L/C Disbursement is
made, the unpaid amount

 

37



--------------------------------------------------------------------------------

thereof shall bear interest for the account of such Issuing Bank, for each day
from and including the date of such L/C Disbursement to but excluding the date
of payment, at (i) in the case of any L/C Disbursement denominated in Dollars,
the rate per annum then applicable to ABR Revolving Loans, (ii) in the case of
any L/C Disbursement denominated in an Alternative Currency, a rate per annum
determined by the applicable Issuing Bank (which determination will be
conclusive absent manifest error) to represent its cost of funds plus the
Applicable Rate used to determine interest applicable to LIBOR Revolving Loans;
provided that, if such Borrower fails to reimburse such L/C Disbursement when
due, then Section 2.10 shall apply.

(i) Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at any
time by giving 180 days’ prior written notice to the Administrative Agent, the
Lenders and the Company, and may be removed at any time by the Company by notice
to the Issuing Bank, the Administrative Agent and the Lenders. Subject to the
next succeeding paragraph, upon the acceptance of any appointment as an Issuing
Bank hereunder by a successor Issuing Bank, such successor shall succeed to and
become vested with all the interests, rights and obligations of the retiring
Issuing Bank and the retiring Issuing Bank shall be discharged from its
obligations to issue additional Letters of Credit hereunder. At the time such
removal or resignation shall become effective, the Borrowers shall pay all
accrued and unpaid fees pursuant to Section 2.07(c)(ii). The acceptance of any
appointment as an Issuing Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Company and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of an Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

(j) Additional Issuing Banks. The Company may, at any time and from time to time
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall, upon entering
into an Issuing Bank Agreement with the Company, be deemed to be an “Issuing
Bank” (in addition to being a Lender) hereunder.

(k) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amounts and currencies of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance,

 

38



--------------------------------------------------------------------------------

amendment, renewal or extension (and whether the amount thereof shall have
changed), it being understood that such Issuing Bank shall not effect any
issuance, renewal, extension or amendment resulting in an increase in the
aggregate amount of the Letters of Credit issued by it without first obtaining
written confirmation from the Administrative Agent that such increase is then
permitted under this Agreement, (ii) on each Business Day on which such Issuing
Bank makes any L/C Disbursement, the date, amount and currency of such L/C
Disbursement, (iii) on any Business Day on which a Borrower fails to reimburse
an L/C Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such L/C Disbursement
and (iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

SECTION 2.06. Conversion and Continuation of Revolving Loans. Each Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (i) not later than 2:00 p.m., Local Time, on the day of the
conversion, to convert all or any part of any Eurocurrency Revolving Loan into
an ABR Loan (provided that a Borrowing denominated in an Alternative Currency
may not be converted into an ABR Borrowing), and (ii) not later than 10:30 a.m.,
Local Time, three Business Days prior to conversion or continuation, to convert
any ABR Loan into a Eurocurrency Revolving Loan or to continue any Eurocurrency
Revolving Loan as a Eurocurrency Revolving Loan for an additional Interest
Period, subject in each case to the following:

(a) if less than all the outstanding principal amount of any Revolving Borrowing
shall be converted or continued, the aggregate principal amount of the Revolving
Borrowing converted or continued shall be an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum;

(b) accrued interest on a Revolving Borrowing (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;

(c) if any Eurocurrency Revolving Loan is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;

(d) any portion of a Revolving Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurocurrency
Revolving Loan;

(e) any portion of a Eurocurrency Revolving Loan which cannot be continued as a
Eurocurrency Revolving Loan by reason of clause (d) above shall be automatically
converted at the end of the Interest Period in effect for such Eurocurrency
Revolving Loan into an ABR Borrowing;

(f) no Interest Period may be selected for any Eurocurrency Revolving Borrowing
that would end later than the Maturity Date in effect for any Lender;

(g) no Revolving Loan may be converted into a Revolving Loan denominated in a
different currency; and

 

39



--------------------------------------------------------------------------------

(h) at any time when there shall have occurred and be continuing any Default or
Event of Default, if the Administrative Agent or the Required Lenders shall so
notify the Company, no Revolving Loan may be converted into or continued as a
Eurocurrency Revolving Loan.

Each notice pursuant to this Section shall be irrevocable and shall refer to
this Agreement and specify (i) the identity and amount of the Revolving
Borrowing to be converted or continued, (ii) whether such Revolving Borrowing is
to be converted to or continued as a Eurocurrency Revolving Borrowing or an ABR
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Revolving Borrowing
is to be converted to or continued as a Eurocurrency Revolving Borrowing, the
Interest Period with respect thereto. If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurocurrency
Revolving Borrowing, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. If no notice shall have been given in accordance
with this Section 2.06 to convert or continue any Revolving Borrowing, such
Revolving Borrowing shall, at the end of the Interest Period applicable thereto
(unless repaid pursuant to the terms hereof), (a) in the case of a Borrowing
denominated in Dollars, automatically be continued into a new Interest Period as
an ABR Borrowing, and (b) in the case of a Borrowing denominated in an
Alternative Currency, become due and payable on the last day of such Interest
Period.

SECTION 2.07. Fees. (a) The Company agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31
(with the first payment being due on December 31, 2014) and on each date on
which the Commitment of such Lender shall be terminated as provided herein (and
any subsequent date on which such Lender shall cease to have any Revolving
Credit Exposure or L/C Exposure), a facility fee (a “Facility Fee”), at a rate
per annum equal to the Applicable Percentage from time to time in effect, on the
amount of the Commitment of such Lender, whether used or unused, during the
preceding quarter (or other period commencing on the Closing Date, or ending
with the Maturity Date or any date on which the Commitment of such Lender shall
be terminated) or, if such Lender continues to have any Revolving Credit
Exposure or L/C Exposure after its Commitment terminates, on the daily amount of
such Lender’s Revolving Credit Exposure and L/C Exposure. All Facility Fees
shall be computed on the basis of the actual number of days elapsed in a year of
365 or 366 days, as the case may be. The Facility Fee due to each Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the earlier
of the Maturity Date and the termination of the Commitment of such Lender as
provided herein.

(b) The Company agrees to pay the Administrative Agent, for its own account, the
administrative and other fees separately agreed to by the Company and the
Administrative Agent (the “Administrative Fees”).

(c) The Company agrees to pay (i) to each Lender, through the Administrative
Agent, on each March 31, June 30, September 30 and December 31 and on the date
on which the Commitment of such Lender shall be terminated as provided herein, a
fee (an “L/C Participation Fee”) calculated on such Lender’s average daily L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period commencing with
the Effective Date or

 

40



--------------------------------------------------------------------------------

ending with the later of (A) the Maturity Date or the date on which the
Commitment of such Lender shall be terminated and (B) the date on which such
Lender shall cease to have any L/C Exposure) at a rate equal to the Applicable
Percentage from time to time, and (ii) to each Issuing Bank with respect to each
Letter of Credit issued by it the fees agreed upon by the Company and such
Issuing Bank plus, in connection with the issuance, amendment or transfer of any
Letter of Credit or any L/C Disbursement, such Issuing Bank’s customary
documentary and processing charges (collectively, the “Issuing Bank Fees”). All
L/C Participation Fees and Issuing Bank Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. Notwithstanding the
foregoing, in the case of any Letter of Credit that will expire later than the
first anniversary of the issuance, amendment, renewal or extension thereof, the
L/C Participation Fee and Issuing Bank Fees shall be increased by an amount to
be agreed upon prior to such issuance, amendment, renewal or extension by the
applicable Borrower, the applicable Issuing Bank and the Required Lenders.

(d) All Fees shall be paid in Dollars on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the applicable Issuing Banks and the Administrative Fees shall be paid pursuant
to paragraph (b) above. Once paid, none of the Fees shall be refundable under
any circumstances in the absence of demonstrable error.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
agrees that the outstanding principal balance of each Revolving Loan shall be
payable on the Maturity Date and that the outstanding principal balance of each
Competitive Loan shall be payable on the last day of the Interest Period
applicable thereto. Each Loan shall bear interest on the outstanding principal
balance thereof as set forth in Section 2.09.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each Loan
made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the currency of each Loan, the
Borrower of each Loan, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
each Borrower and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms.

 

41



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Borrowers shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender (or, if requested by such Lender,
to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory notes
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.09. Interest on Loans. (a) Subject to the provisions of Section 2.10,
the Loans comprising each LIBOR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days or, in the
case of a Borrowing denominated in Sterling, 365 days) at a rate per annum equal
to (i) in the case of each LIBOR Revolving Loan denominated in Dollars, the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage set forth under the caption “LIBO/EURIBO Rate Spread” from
time to time in effect, (ii) in the case of each LIBOR Revolving Loan
denominated in Sterling, the LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Percentage set forth under the caption
“LIBO/EURIBO Rate Spread”, and (iii) in the case of each LIBOR Competitive Loan,
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Margin offered by the Lender making such Loan and accepted by the applicable
Borrower pursuant to Section 2.03.

(b) Subject to the provisions of Section 2.10, the Loans comprising each EURIBOR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal to (i) in the
case of each EURIBOR Revolving Loan, the EURIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Percentage set forth under the
caption “LIBO/EURIBO Rate Spread” and (ii) in the case of each EURIBOR
Competitive Loan, the EURIBO Rate for the Interest Period in effect for such
Borrowing plus the Margin offered by the Lender making such Loan and accepted by
the applicable Borrower pursuant to Section 2.03.

(c) Subject to the provisions of Section 2.10, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, for periods
during which the Alternate Base Rate is determined by reference to the Prime
Rate and 360 days for other periods) at a rate per annum equal to the Alternate
Base Rate plus the Applicable Percentage.

(d) Subject to the provisions of Section 2.10, each Fixed Rate Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the fixed rate of interest offered by
the Lender making such Loan and accepted by the applicable Borrower pursuant to
Section 2.03.

(e) Interest on each Loan shall be payable on each Interest Payment Date
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Adjusted LIBO Rate, LIBO Rate, EURIBO Rate or Alternate Base Rate for
each Interest Period or day within an Interest Period, as the case may be, shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

42



--------------------------------------------------------------------------------

SECTION 2.10. Default Interest. If a Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, whether at scheduled maturity, by notice of prepayment, by
acceleration or otherwise, such Borrower shall on demand from time to time from
the Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed as provided in
Section 2.09(c)) equal to (i) in the case of overdue principal of any Loan,
2.00% per annum plus the rate otherwise applicable to such Loan as provided in
Section 2.09 or (ii) in the case of any other amount, 2.00% per annum plus the
rate applicable to ABR Loans as provided in paragraph (c) of Section 2.09.

SECTION 2.11. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing in any currency, the Administrative Agent
shall have determined (i) that deposits in the currency and principal amounts of
the Eurocurrency Loans comprising such Borrowing are not generally available in
the London market or (ii) that reasonable means do not exist for ascertaining
the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, the Administrative
Agent shall, as soon as practicable thereafter, give fax notice of such
determination to the Borrowers and the Lenders. In the event of any such
determination under clause (i) or (ii) above, until the Administrative Agent
shall have advised the Company and the Lenders that the circumstances giving
rise to such notice no longer exist, (x) any request by a Borrower for a
Eurocurrency Competitive Borrowing pursuant to Section 2.03 shall be of no force
and effect and shall be denied by the Administrative Agent, and (y) any request
by a Borrower for a Eurocurrency Revolving Borrowing pursuant to Section 2.04
shall (A) in the case of a request for a Borrowing denominated in Dollars, be
deemed to be a request for an ABR Borrowing, and (B) in the case of a request
for a Borrowing denominated in an Alternative Currency, be calculated into the
Dollar Equivalent and be deemed to be a request for an ABR Borrowing. In the
event the Required Lenders notify the Administrative Agent that the rates at
which Dollar deposits are being offered will not adequately and fairly reflect
the cost to such Lenders of making or maintaining Eurocurrency Loans in Dollars
during such Interest Period, the Administrative Agent shall notify the
applicable Borrower of such notice and until the Required Lenders shall have
advised the Administrative Agent that the circumstances giving rise to such
notice no longer exist, any request by such Borrower for a Eurocurrency
Revolving Borrowing shall (A) in the case of a request for a Borrowing
denominated in Dollars, be deemed to be a request for an ABR Borrowing, and
(B) in the case of a request for a Borrowing denominated in an Alternative
Currency, be calculated into the Dollar Equivalent and be deemed to be a request
for an ABR Borrowing. Each determination by the Administrative Agent hereunder
shall be made in good faith and shall be conclusive absent manifest error.

SECTION 2.12. Termination, Reduction, Extension and Increase of Commitments.
(a) The Commitments shall automatically terminate on the Maturity Date.

 

43



--------------------------------------------------------------------------------

(b) Upon at least three Business Days’ prior irrevocable fax notice to the
Administrative Agent, the Company may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total
Commitment; provided, however, that (i) each partial reduction of the Total
Commitment shall be in an integral multiple of $10,000,000 and (ii) no such
termination or reduction shall be made (A) which would reduce the Total
Commitment to an amount less than the Aggregate Credit Exposure or (B) which
would reduce any Lender’s Commitment to an amount that is less than the sum of
such Lender’s Revolving Credit Exposure and L/C Exposure.

(c) Each reduction in the Total Commitment hereunder shall be made ratably among
the Lenders in accordance with their respective Commitments. The Borrowers shall
pay to the Administrative Agent for the account of the Lenders, on the date of
each reduction or termination of the Total Commitment, the Facility Fees on the
amount of the Commitments terminated accrued through the date of such
termination or reduction.

(d) The Company may on not more than two occasions during the term of this
Agreement, by written notice to the Administrative Agent (which shall promptly
deliver a copy to each of the Lenders) not less than 30 days and not more than
90 days prior to any anniversary of the date hereof, request that the Lenders
extend the Maturity Date and the Commitments for an additional period of one
year. Each Lender shall, by notice to the Company and the Administrative Agent
given not later than the 20th day after the date of the Administrative Agent’s
receipt of the Company’s extension request, advise the Company whether or not it
agrees to the requested extension (each Lender agreeing to a requested extension
being called a “Consenting Lender” and each Lender declining to agree to a
requested extension being called a “Declining Lender”). Any Lender that has not
so advised the Company and the Administrative Agent by such day shall be deemed
to have declined to agree to such extension and shall be a Declining Lender. If
Lenders constituting the Required Lenders shall have agreed to an extension
request, then the Maturity Date shall, as to the Consenting Lenders, be extended
to the first anniversary of the Maturity Date theretofore in effect. The
decision to agree or withhold agreement to any Maturity Date extension shall be
at the sole discretion of each Lender. The Commitment of any Declining Lender
shall terminate on the Maturity Date in effect prior to giving effect to any
such extension (such Maturity Date being called the “Existing Maturity Date”).
The principal amount of any outstanding Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the accounts of such Declining Lenders hereunder,
shall be due and payable on the Existing Maturity Date, and on the Existing
Maturity Date, the Borrowers shall also make such other prepayments of their
Loans as shall be required in order that, after giving effect to the termination
of the Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, the Aggregate Credit Exposures shall not exceed the Total Commitment.
Notwithstanding the foregoing provisions of this paragraph, the Company shall
have the right, pursuant to Section 10.04, at any time prior to the Existing
Maturity Date, to replace a Declining Lender with a Lender or other financial
institution that will agree to a request for the extension of the Maturity Date,
and any such replacement Lender shall for all purposes constitute a Consenting
Lender. Notwithstanding the foregoing, no extension of the Maturity Date
pursuant to this paragraph shall become effective unless (i) the Administrative
Agent shall have received

 

44



--------------------------------------------------------------------------------

documents consistent with those delivered with respect to the Company and the
Borrowers under Section 4.02(a) and (b) and Section 4.03(a), giving effect to
such extension and (ii) on the anniversary of the date hereof that immediately
follows the date on which the Company delivers the applicable request for
extension of the Maturity Date, the conditions set forth in paragraphs (b) and
(c) of Section 4.01 shall be satisfied (with all references in such paragraphs
to a Borrowing being deemed to be references to such extension and without
giving effect to the parenthetical in Section 4.01(b)) and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company.

(e) The Company may, by written notice to the Administrative Agent, executed by
the Company and one or more financial institutions (any such financial
institution referred to in this Section being called an “Increasing Lender”),
which may include any Lender, cause Commitments to be extended by the Increasing
Lenders (or cause the Commitments of the Increasing Lenders to be increased, as
the case may be) in an amount for each Increasing Lender set forth in such
notice, provided, however, that (a) the aggregate amount of all new Commitments
and increases in existing Commitments pursuant to this paragraph during the term
of this Agreement shall in no event exceed $200,000,000, (b) each Increasing
Lender, if not already a Lender hereunder, (x) shall have a Commitment,
immediately after the effectiveness of such increase, of at least $25,000,000,
(y) shall be subject to the approval of the Administrative Agent and each
Issuing Bank (which approval shall not be unreasonably withheld) and (z) shall
become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed accession agreement in a form satisfactory
to the Administrative Agent and the Company (an “Accession Agreement”) and
(c) the decision of any existing Lender to become an Increasing Lender shall be
in the sole discretion of such Lender, and no existing Lender shall be required
to increase its Commitment hereunder. New Commitments and increases in
Commitments pursuant to this Section shall become effective on the date
specified in the applicable notices delivered pursuant to this Section. Upon the
effectiveness of any Accession Agreement to which any Increasing Lender is a
party, (i) such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender hereunder
and (ii) Schedule 2.01 shall be deemed to have been amended to reflect the
Commitment of such Increasing Lender as provided in such Accession Agreement.
Upon the effectiveness of any increase pursuant to this Section in the
Commitment of a Lender already a party hereto, Schedule 2.01 shall be deemed to
have been amended to reflect the increased Commitment of such Lender.
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section unless,
on the date of such increase, (i) the Administrative Agent shall have received
documents consistent with those delivered with respect to the Company and the
Borrowers under Section 4.02(a) and (b) and Section 4.03(a), giving effect to
such increase and (ii) the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied (with all references in such paragraphs to a
Borrowing being deemed to be references to such increase and without giving
effect to the parenthetical in Section 4.01(b)) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Company. Following any extension of a new Commitment
or increase of a Lender’s Commitment pursuant to this paragraph,

 

45



--------------------------------------------------------------------------------

any Revolving Loans outstanding prior to the effectiveness of such increase or
extension shall continue outstanding until the ends of the respective Interests
Periods applicable thereto, and shall then be repaid or refinanced with new
Revolving Loans made pursuant to Section 2.01.

SECTION 2.13. Prepayment. (a) Each Borrower shall have the right at any time and
from time to time to prepay any Revolving Borrowing, in whole or in part, upon
giving fax notice (or telephone notice promptly confirmed by fax) to the
Administrative Agent: (i) before 10:00 a.m., New York City time, three Business
Days prior to prepayment, in the case of Eurocurrency Revolving Loans, and
(ii) before 10:00 a.m., New York City time, one Business Day prior to
prepayment, in the case of ABR Loans; provided, however, that in the case of any
Revolving Borrowing, each partial prepayment shall be in an amount which is an
integral multiple of $5,000,000 and not less than $10,000,000.

(b) If the Aggregate Credit Exposure shall at any time exceed the Total
Commitment, then (i) on the last day of any Interest Period applicable to any
Eurocurrency Revolving Borrowing and (ii) on any other date in the event any ABR
Revolving Borrowing shall be outstanding, the Borrowers shall prepay Revolving
Loans in an amount equal to the lesser of (A) the amount necessary to eliminate
such excess (after giving effect to any other prepayment of Loans on such day)
and (B) the amount of the applicable Borrowings referred to in clause (i) or
(ii), as applicable. If, on any date, the Aggregate Credit Exposure shall exceed
105% of the Total Commitment, then the Borrowers shall, not later than the third
Business Day following the date notice of such excess is received from the
Administrative Agent, prepay one or more Revolving Borrowings in an aggregate
principal amount sufficient to eliminate such excess.

(c) On the date of any termination or reduction of the Commitments pursuant to
Section 2.12, the Borrowers shall pay or prepay so much of the Revolving
Borrowings as shall be necessary in order that the Aggregate Credit Exposure
will not exceed the Total Commitment after giving effect to such termination or
reduction.

(d) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing
(or portion thereof) by the amount stated therein on the date stated therein.
All prepayments under this Section shall be subject to Section 2.16 but
otherwise without premium or penalty. All prepayments under this Section shall
be accompanied by accrued interest on the principal amount being prepaid to the
date of payment.

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein, if after the date of this Agreement any Change in
Law shall result in the imposition, modification or applicability of any
reserve, insurance charge, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended or participated in by
any Credit Party, or shall result in the imposition on any Credit Party or the
London interbank market of any other condition affecting this Agreement, such
Credit Party’s Commitment or any Loan made by such Credit Party or Letter of
Credit or participation therein (including any Tax (other than (i) Indemnified
Taxes, (ii) Taxes described in clauses (b) through (c) of the

 

46



--------------------------------------------------------------------------------

definition of Excluded Taxes and (iii) Connection Income Taxes) on or with
respect to the Commitments, Loans, deposits or liabilities incurred to fund
Loans, assets consisting of Loans (but not unrelated assets) or capital
attributable to the foregoing), and the result of any of the foregoing shall be
to increase the cost to such Credit Party of making, converting to, continuing
or maintaining any Loan or of issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit)
or to reduce the amount of any sum received or receivable by such Credit Party
hereunder (whether of principal, interest or otherwise) by an amount deemed by
such Credit Party to be material, then such additional amount or amounts as will
compensate such Credit Party for such additional costs or reduction will be paid
by the Borrowers to such Credit Party upon demand. Notwithstanding the
foregoing, no Credit Party shall be entitled to request compensation under this
paragraph, (A) with respect to any Competitive Loan made by such Credit Party if
the Change in Law giving rise to such request was applicable to such Credit
Party at the time of submission of the Competitive Bid pursuant to which such
Competitive Loan was made or issued, or (B) with respect to any Change in Law in
respect of costs imposed on such Lender or Issuing Bank under the Dodd-Frank
Wall Street Reform and Consumer Protection Act or Basel III if it shall not be
the general policy or practice of such Credit Party to seek compensation in
similar circumstances under similar provisions in comparable credit facilities,
as determined in good faith by such Credit Party.

(b) If any Credit Party shall have determined that any Change in Law affecting
such Credit Party or any lending office of such Credit Party or such Credit
Party’s holding company, if any, regarding capital adequacy or liquidity has or
would have the effect of reducing the rate of return on such Credit Party’s
capital or on the capital of such Credit Party’s holding company, if any, as a
consequence of this Agreement, such Credit Party’s Commitment or the Loans made
or Letters of Credit issued by such Credit Party pursuant hereto to a level
below that which such Credit Party or such Credit Party’s holding company could
have achieved but for such Change in Law (taking into consideration such Credit
Party’s policies and the policies of such Credit Party’s holding company with
respect to capital adequacy or liquidity) by an amount deemed by such Credit
Party to be material, then from time to time such additional amount or amounts
as will compensate such Credit Party for such reduction will be paid by the
Borrowers to such Credit Party.

(c) A certificate of any Credit Party setting forth such amount or amounts as
shall be necessary to compensate such Credit Party or its holding company as
specified in paragraph (a) or (b) above, as the case may be, shall be delivered
to the Company and shall be conclusive absent manifest error. The Borrowers
shall pay such Credit Party the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.

(d) Failure on the part of any Credit Party to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Credit Party’s right to demand compensation with respect to such period or
any other period; provided that the Borrowers shall not be required to
compensate any Credit Party pursuant to this Section for any increased costs or
expenses incurred or reductions suffered more than 90

 

47



--------------------------------------------------------------------------------

days prior to the date that such Credit Party notifies the Company of the Change
in Law giving rise to such increased costs or expenses or reductions and of such
Credit Party’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or expenses or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof. The protection of
this Section shall be available to each Credit Party regardless of any possible
contention of the invalidity or inapplicability of the Change in Law which shall
have occurred or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision
herein, if any change in any law or regulation or in the interpretation thereof
by any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender or any of its Affiliates to make
or maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the Company and to the Administrative Agent, such Lender may:

(i) declare that Eurocurrency Loans will not thereafter be made by such Lender
hereunder, whereupon such Lender shall not submit a Competitive Bid in response
to a request for a Eurocurrency Competitive Borrowing, and any request for a
Eurocurrency Revolving Borrowing shall, as to such Lender only, be deemed a
request for an ABR Loan, unless such declaration shall be subsequently
withdrawn; and

(ii) require that all outstanding Eurocurrency Loans denominated in Dollars made
by it be converted to ABR Loans (which ABR Loans shall, for purposes of this
Section 2.15, be determined at a rate per annum by reference to the greater of
clause (a) or (b) of the definition of the term “Alternate Base Rate”) and that
all outstanding Eurocurrency Loans denominated in the affected Alternative
Currency or affected Non-US Currency be promptly prepaid, in which event all
such Eurocurrency Loans in Dollars shall be automatically converted to ABR Loans
(at a rate per annum as so determined) as of the effective date of such notice
as provided in paragraph (b) below and all such Alternative Currency Loans and
Non-US Currency Loans shall be promptly prepaid.

In the event any Lender shall exercise its rights under (i) or (ii) above with
respect to Eurocurrency Loans, all payments and prepayments of principal which
would otherwise have been applied to repay the Eurocurrency Loans that would
have been made by such Lender or the converted Eurocurrency Loans of such Lender
shall instead be applied to repay the ABR Loans made by such Lender in lieu of,
or resulting from the conversion of, such Eurocurrency Loans.

(b) For purposes of this Section 2.15, a notice by any Lender shall be effective
as to each Eurocurrency Loan, if lawful, on the last day of the Interest Period
currently applicable to such Eurocurrency Loan; in all other cases such notice
shall be effective on the date of receipt.

 

48



--------------------------------------------------------------------------------

SECTION 2.16. Indemnity. The Borrowers shall indemnify each Lender against any
out-of-pocket loss or reasonable expense which such Lender may sustain or incur
as a consequence of (a) any failure to borrow or to refinance, convert or
continue any Loan hereunder after irrevocable notice of such borrowing,
refinancing, conversion or continuation has been given pursuant to Section 2.03,
2.04 or 2.06, (b) any payment, prepayment or conversion, or assignment required
under Section 2.21, of a Eurocurrency Loan required by any other provision of
this Agreement or otherwise made or deemed made on a date other than the last
day of the Interest Period, if any, applicable thereto, (c) any default in
payment or prepayment of the principal amount of any Loan or any part thereof or
interest accrued thereon, as and when due and payable (at the due date thereof,
whether by scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise) or (d) the occurrence of any Event of Default, including, in each
such case, any loss or reasonable expense sustained or incurred or to be
sustained or incurred in liquidating or employing deposits from third parties
acquired to effect or maintain such Loan or any part thereof as a Eurocurrency
Loan. Such loss or reasonable expense shall include an amount equal to the
excess, if any, as reasonably determined by such Lender, of (i) its cost of
obtaining the funds for the Loan being paid, prepaid, refinanced or not borrowed
(assumed to be the Adjusted LIBO Rate, LIBO Rate or EURIBO Rate applicable
thereto) for the period from the date of such payment, prepayment, refinancing
or failure to borrow or refinance to the last day of the Interest Period for
such Loan (or, in the case of a failure to borrow or refinance the Interest
Period for such Loan which would have commenced on the date of such failure)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would be realized by such Lender in reemploying the funds so paid, prepaid or
not borrowed or refinanced for such period or Interest Period, as the case may
be. A certificate of any Lender setting forth any amount or amounts which such
Lender is entitled to receive pursuant to this Section as a result of any loss
shall be delivered to such Borrower and shall be conclusive absent manifest
error; provided that any expenses related to any such loss that are incurred by
such Lender and reported under such certificate shall be required to be
reasonably documented.

SECTION 2.17. Pro Rata Treatment. Except as required under Sections 2.15
and 2.21, each payment of the Facility Fees and each reduction of the
Commitments shall be allocated pro rata among the Lenders in accordance with
their respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Revolving Loans). Except as required under Sections 2.15 and
2.12(d), each payment or repayment of principal of any Revolving Borrowing and
each refinancing or conversion of any Revolving Borrowing shall be allocated pro
rata among the Lenders in accordance with the respective principal amounts of
their outstanding Revolving Loans comprising such Borrowing, and each payment of
interest on any Revolving Borrowing shall be allocated pro rata among the
Lenders in accordance with the respective amounts of accrued and unpaid interest
on their outstanding Revolving Loans comprising such Borrowing. Each payment of
principal of any Competitive Borrowing shall be allocated pro rata among the
Lenders participating in such Borrowing in accordance with the respective
principal amounts of their outstanding Competitive Loans comprising such
Borrowing. Each payment of interest on any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective amounts of accrued and unpaid interest on their
outstanding Competitive Loans comprising such Borrowing. For purposes of
determining the Commitments of the

 

49



--------------------------------------------------------------------------------

Lenders at any time, each outstanding Competitive Borrowing shall be deemed to
have utilized the Commitments of the Lenders (including those Lenders which
shall not have made Loans as part of such Competitive Borrowing) pro rata in
accordance with their respective Commitments. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole Dollar amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim, or pursuant to
a secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means (other than pursuant to Sections 2.14, 2.16
or 2.20), obtain payment (voluntary or involuntary) in respect of any Revolving
Loans or amounts owed to it in respect of L/C Disbursements as a result of which
the unpaid principal portion of its Revolving Loans and the amounts owed to it
in respect of L/C Disbursements shall be proportionately less than the unpaid
principal portion of the Revolving Loans and amounts owed in respect of L/C
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Revolving Loans and
amounts owed in respect of L/C Disbursements of such other Lender, so that the
aggregate unpaid principal amount of the Revolving Loans and participations in
the Revolving Loans and amounts owed in respect of L/C Disbursements of each
Lender shall be in the same proportion to the aggregate unpaid principal amount
of all Revolving Loans and amounts owed in respect of L/C Disbursements then
outstanding as the principal amount of its Revolving Loans and the amounts owed
to it in respect of L/C Disbursements prior to such exercise of banker’s lien,
setoff or counterclaim or other event was to the principal amount of all
Revolving Loans and amounts owed in respect of L/C Disbursements outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that, if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. Any Lender holding a participation in a
Revolving Loan or amount owed in respect of an L/C Disbursement deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing to such Lender by reason
thereof as fully as if such Lender had made a Revolving Loan in the amount of
such participation.

SECTION 2.19. Payments. (a) Except to the extent that any Tax is required to be
withheld or deducted under applicable law or regulation, but subject to the
provisions of Section 2.20, the Borrowers shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement and any Fees
or other amounts) hereunder without deduction, counter-claim or setoff in
immediately available funds not later than 12:00 noon, Local Time, on the date
when due in immediately available funds. All such payments shall be made to the
Administrative Agent to the applicable account specified by it for the account
of the Lenders or, in any such case, to such other account

 

50



--------------------------------------------------------------------------------

as the Administrative Agent shall from time to time specify in a notice
delivered to the Company. Each such payment (other than principal of and
interest on Alternative Currency Loans, Non-US Currency Loans and Alternative
Currency L/C Disbursements, which shall be made in the applicable currencies)
shall be made in Dollars. The Administrative Agent shall promptly, in accordance
with customary banking procedures, distribute all payments for the accounts of
the Lenders received by it to the Lenders.

(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

(c) Notwithstanding any contrary provision hereof, if any Lender shall fail to
make any payment required to be made by it hereunder to or for the account of
the Administrative Agent or any Issuing Bank, the Administrative Agent may, in
its discretion, until such time as all such unsatisfied obligations of such
Lender have been fully paid, (i) apply any amounts received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the applicable Issuing Bank to satisfy such Lender’s
obligations to it under each such Section and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and for application to, any future
obligations of such Lender under any such Section, in each case in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.20. Taxes. (a) Each payment by each applicable Borrower under this
Agreement shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by the applicable Borrower shall be increased as necessary so that, net
of such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Credit Party receives the amount it
would have received had no such withholding been made.

(b) Each applicable Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(d) Each Borrower shall indemnify each Credit Party for any Indemnified Taxes
that are paid or payable by such Credit Party in connection with this Agreement
(including amounts paid or payable under this Section 2.20(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental

 

51



--------------------------------------------------------------------------------

Authority, except to the extent that such Borrower has paid additional amounts
with respect to such Taxes pursuant to Section 2.20(a) of this Agreement. The
indemnity under this Section 2.20(d) shall be paid within 10 days after the
Credit Party delivers to the applicable Borrower a certificate stating the
amount of any Indemnified Taxes so paid or payable by such Credit Party. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Credit Party shall deliver a copy of such certificate to the
Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.20(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes or
expenses so paid or payable by the Administrative Agent. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.

(f) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement or
the Loan Documents shall deliver to the Borrowers and the Administrative Agent,
on or prior to the date such Lender becomes a party to this Agreement and at the
time or times reasonably requested by any Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender shall, on
or prior to the date such Lender becomes a party to this Agreement and at the
time or times reasonably requested by any Borrower or the Administrative Agent,
deliver such other documentation prescribed by law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Upon the reasonable
request of any Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.20(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so. Notwithstanding anything to
the contrary in this Section 2.20(f)(i), the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.20(f)(ii)(A), (ii)(B), (ii)(C), (ii)(D), (ii)(E) and
Section 2.20(f)(iii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

52



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if any Borrower is a US
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable (including any applicable substitute or successor forms):

(A) in the case of a Lender that is a US Person, IRS Form W-9 certifying that
such Lender is exempt from US Federal backup withholding tax;

(B) in the case of a Non-US Lender claiming the benefits of an income tax treaty
to which the United States is a party (1) with respect to payments of interest
under this Agreement, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, US Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement or the Loan Documents, IRS Form W-8BEN
or W-8BEN-E, as applicable, establishing an exemption from, or reduction of, US
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(C) in the case of a Non-US Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E, as applicable, and (2) a certificate substantially in the form of
Exhibit G (a “US Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of such Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;

(E) in the case of a Non-US Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if such
non-US Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a US Tax Certificate on behalf of such partners; or

 

53



--------------------------------------------------------------------------------

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, US Federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) Each Lender shall deliver to the Withholding Agent, at the time or times
prescribed by law (including as prescribed as a result of any change in law or
the taking effect of any law occurring after the date hereof) and at such time
or times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code and as prescribed by any change in law or
the taking effect of any law occurring after the date hereof) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent (A) to comply with its obligations under
FATCA and (B) to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. For purposes of this Section 2.20(f)(iii), FATCA shall include any
amendments made to FATCA after the date of this Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including additional amounts paid pursuant to
this Section 2.20), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made and additional
amounts paid under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. This Section 2.20(g) shall
not be construed to require any party to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to any
other party or any other Person.

(h) Each Lender shall severally indemnify the Administrative Agent and each
Borrower for any Taxes incurred or asserted against the Administrative Agent or
such Borrower by any Governmental Authority and any reasonable expenses arising
therefrom as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Administrative Agent or such Borrower pursuant
to Section 2.20(f). The indemnity under this Section 2.20(h) shall be paid
within 10 days after the Administrative Agent or such Borrower delivers to the
applicable Lender a certificate stating the amount of Taxes or expenses so paid
or payable by the Administrative Agent or such Borrower. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.

 

54



--------------------------------------------------------------------------------

(i) Each party’s obligations under this Section 2.20 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.

(j) For purposes of Sections 2.20(e), (f), (h) and (i), the term “Lender”
includes any (i) Issuing Bank and (ii) assignee and Participant under
Section 10.04.

SECTION 2.21. Duty to Mitigate; Assignment of Commitments Under Certain
Circumstances. (a) Any Lender (including any assignee and any Lender for the
benefit of a Participant) or Issuing Bank claiming any additional amounts
payable pursuant to Section 2.14 or Section 2.20 or exercising its rights under
Section 2.15 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Company or to
change the jurisdiction of its applicable lending office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
additional amounts which may thereafter accrue or avoid the circumstances giving
rise to such exercise and would not, in the sole determination of such Lender
(including any assignee and any Lender for the benefit of a Participant) or
Issuing Bank, be otherwise disadvantageous to such Lender (including any
assignee and any Lender for the benefit of a Participant) or Issuing Bank.

(b) In the event that any Lender (including any assignee and any Lender for the
benefit of a Participant) or Issuing Bank shall have delivered a notice or
certificate pursuant to Section 2.14 or 2.15, or any Borrower shall be required
to make additional payments to any Lender (including any assignee and any Lender
for the benefit of a Participant) or Issuing Bank under Section 2.20, the
Company shall have the right, at its own expense, upon notice to such Lender
(including any assignee and any Lender for the benefit of a Participant) or
Issuing Bank and the Administrative Agent, to require such Lender (including any
assignee and any Lender for the benefit of a Participant) or Issuing Bank to
transfer and assign without recourse, representation or warranty (in accordance
with and subject to the restrictions contained in Section 10.04) all interests,
rights and obligations contained hereunder to another financial institution
approved by the Administrative Agent (which approval shall not be unreasonably
withheld) which shall assume such obligations; provided that (i) no such
assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority and (ii) the assignee or the Company, as the case may be,
shall pay to the affected Lender (including any assignee and any Lender for the
benefit of a Participant) or Issuing Bank in immediately available funds on the
date of such assignment the principal of and interest accrued to the date of
payment on the Loans and L/C Disbursements made by it hereunder and all other
amounts accrued for its account or owed to it hereunder and shall cause all
Letters of Credit issued by it to be canceled on such date.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

55



--------------------------------------------------------------------------------

(a) Facility Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.07(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.07); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) unless a Default or an Event of Default shall have occurred and be
continuing, all or any part of the L/C Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Shares, but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within two Business Days following
notice by the Administrative Agent cash collateralize for the benefit of the
applicable Issuing Bank only such Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Article VII for so long as such L/C Exposure is outstanding;

(iii) if a Borrower cash collateralizes any portion of such Defaulting Lender’s
L/C Exposure pursuant to clause (ii) above, such Borrower shall not be required
to pay any L/C Participation Fees to such Defaulting Lender pursuant to
Section 2.07(c) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the Defaulting Lender is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.07(a) and Section 2.07(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Shares; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any other Lender hereunder, all Facility Fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such L/C Exposure) and L/C
Participation Fees payable under Section 2.07(c) with respect to such Defaulting
Lender’s L/C Exposure shall be payable to such Issuing Bank until and to the
extent that such L/C Exposure is reallocated and/or cash collateralized; and

 

56



--------------------------------------------------------------------------------

(d) so long as such Lender is a Defaulting Lender, each Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the applicable Borrowers in
accordance with Section 2.22(c), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.22(c)(i) (and such Defaulting Lender shall
not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) any Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, such Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless such Issuing Bank shall
have entered into arrangements with the applicable Borrowers or such Lender
satisfactory to such Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrowers and each Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Competitive Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Share.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to each of the Lenders as follows (it
being agreed that each Borrower other than the Company makes the following
representations only as to itself, but that the Company makes such
representations as to all the Borrowers):

SECTION 3.01. Organization; Powers. Each Borrower and each of the Significant
Subsidiaries (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not result in a Material Adverse Effect,
and (d) in the case of each Borrower, has the corporate power and authority to
execute, deliver and perform its obligations under the Loan Documents and to
borrow hereunder and thereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by each
Loan Party of each Loan Document to which it is or will be a party and the
Borrowings hereunder (collectively, the “Transactions”) (i) have been or, upon
execution and delivery thereof, will be duly authorized by all requisite
corporate action and (ii) will

 

57



--------------------------------------------------------------------------------

not (A) violate (x) any provision of any law, statute, rule or regulation
(including the Margin Regulations) or of the certificate of incorporation or
other constitutive documents or by-laws of such Borrower, (y) any order of any
Governmental Authority or (z) any provision of any indenture, material agreement
or other instrument to which any Borrower is a party or by which it or any of
its property is or may be bound, where such violation is reasonably likely to
result in a Material Adverse Effect, (B) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default under
any such indenture, material agreement or other instrument, where such default
is reasonably likely to result in a Material Adverse Effect or (C) result in the
creation or imposition of any lien upon any property or assets of any Borrower.

SECTION 3.03. Enforceability. This Agreement and each other Loan Document to
which any Loan Party is a party constitutes a legal, valid and binding
obligation of such Loan Party enforceable in accordance with its terms.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority, other
than those which have been taken, given or made, as the case may be, is or will
be required with respect to any Borrower in connection with the Transactions.

SECTION 3.05. Financial Statements. (a) The Company has heretofore furnished to
the Administrative Agent and the Lenders copies of its consolidated balance
sheet and statements of income, cash flow and retained earnings as of and for
the fiscal year ended December 31, 2013, and the fiscal quarters ended March 31,
2014, June 30, 2014, and September 30, 2014. Such financial statements present
fairly, in all material respects, the consolidated financial condition and the
results of operations of the Company and its subsidiaries as of such dates and
for such periods in accordance with GAAP.

(b) There has been no material adverse change in the consolidated financial
condition of the Company and the Subsidiaries taken as a whole from the
financial condition reported in the financial statements for the fiscal year
ended December 31, 2013, referred to in paragraph (a) of this Section.

SECTION 3.06. Litigation; Compliance with Laws. (a) There are no actions,
proceedings or investigations filed or (to the knowledge of any Borrower)
threatened or affecting any Borrower or any Subsidiary in any court or before
any Governmental Authority or arbitration board or tribunal which question the
validity or legality of this Agreement, the Transactions or any action taken or
to be taken pursuant to this Agreement and no order or judgment has been issued
or entered restraining or enjoining any Borrower or any Subsidiary from the
execution, delivery or performance of this Agreement nor is there any other
action, proceeding or investigation filed or (to the knowledge of any Borrower
or any Subsidiary) threatened against any Borrower or any Subsidiary in any
court or before any Governmental Authority or arbitration board or tribunal
which would be reasonably likely to result in a Material Adverse Effect or
materially restrict the ability of any Borrower to comply with its obligations
under the Loan Documents.

 

58



--------------------------------------------------------------------------------

(b) Neither any Borrower nor any Subsidiary is in violation of any law, rule or
regulation (including any law, rule or regulation relating to the protection of
the environment or to employee health or safety), or in default with respect to
any judgment, writ, injunction or decree of any Governmental Authority, where
such violation or default would be reasonably likely to result in a Material
Adverse Effect.

(c) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Company or any Subsidiary has received notice of any claim with respect to
or is otherwise aware of any environmental liability to which it is or is
reasonably likely to become subject. The Company believes that the accounting
reserves maintained by it for possible asbestos-related liabilities and
reflected in the financial statements referred to in Section 3.05 are adequate
in all material respects based on facts and circumstances known to it on the
date hereof.

SECTION 3.07. Federal Reserve Regulations. (a) Neither any Borrower nor any
Subsidiary that will receive proceeds of the Loans hereunder is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to refund indebtedness originally incurred for such
purpose, or for any other purpose which entails a violation of, or which is
inconsistent with, the provisions of the Margin Regulations. Not more than 25%
of the value of the assets subject to any restrictions on the sale, pledge or
other disposition of assets under this Agreement, any other Loan Document or any
other agreement to which any Lender or Affiliate of a Lender is party will at
any time be represented by Margin Stock.

SECTION 3.08. Investment Company Act. No Borrower is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
(the “1940 Act”).

SECTION 3.09. Use of Proceeds. All proceeds of the Loans and Letters of Credit
shall be used for the purposes referred to in the recitals to this Agreement and
in accordance with the provisions of Section 3.07.

SECTION 3.10. Full Disclosure; No Material Misstatements. None of the
representations or warranties made by any Borrower in connection with this
Agreement as of the date such representations and warranties are made or deemed
made, and neither the Confidential Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Borrower to the Administrative Agent or any Lender pursuant to
or in connection with this Agreement or the credit facilities established
hereby, contains or will contain any material misstatement of fact or omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were or will be made, not
misleading; provided that, with respect to forecasts or projected financial
information contained in the documents referred to above, the Company represents
only that such information was prepared in good faith based upon assumptions

 

59



--------------------------------------------------------------------------------

believed by it to be reasonable at the time made and at the time so furnished
and as of the date hereof (it being understood that such forecasts and
projections may vary from actual results and that such variances may be
material).

SECTION 3.11. Taxes. Each Borrower and each of the Significant Subsidiaries has
filed or caused to be filed all Federal, state and local tax returns which are
required to be filed by it, and has paid or caused to be paid all taxes shown to
be due and payable on such returns or on any assessments received by it, other
than any taxes or assessments the validity of which is being contested in good
faith by appropriate proceedings, and with respect to which appropriate
accounting reserves have to the extent required by GAAP been set aside.

SECTION 3.12. Employee Pension Benefit Plans. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of FASB ASC Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan by an amount that could reasonably be expected to result
in a Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of FASB ASC Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans by an amount that could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.13. Anti-Corruption Laws and Sanctions. The Company maintains and will
maintain in effect policies and procedures reasonably designed to ensure
compliance by the Company, the Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company and the Subsidiaries and, to the knowledge of the
Company, their respective officers, employees, directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Company, any Subsidiary or to the knowledge of the
Company, any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with the credit facility established hereby,
is a Sanctioned Person. No Borrowing or use of the proceeds thereof will result
in a violation by any party hereto of Anti-Corruption Laws or applicable
Sanctions.

 

60



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS OF LENDING

The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the Closing Date having occurred and
the satisfaction of the following conditions:

SECTION 4.01. All Extensions of Credit. On the date of each Borrowing and on the
date of each issuance of a Letter of Credit:

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 or Section 2.04, as applicable, or, in the case of the
issuance of a Letter of Credit, the applicable Issuing Bank shall have been
requested to issue such Letter of Credit as contemplated by Section 2.05.

(b) The representations and warranties set forth in Article III hereof (except
those contained in Sections 3.05(b) and 3.06(a)) shall be true and correct in
all material respects on and as of the date of such Borrowing or issuance of a
Letter of Credit with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects on and as of such earlier date.

(c) At the time of and immediately after such Borrowing or issuance of a Letter
of Credit no Event of Default or Default shall have occurred and be continuing.

Each Borrowing and issuance of a Letter of Credit shall be deemed to constitute
a representation and warranty by each Borrower on the date of such Borrowing or
issuance of a Letter of Credit as to the matters specified in paragraphs (b) and
(c) of this Section 4.01.

SECTION 4.02. Effective Date. On the Effective Date:

(a) The Administrative Agent shall have received from each of the parties hereto
a counterpart of this Agreement signed by such party.

(b) The Administrative Agent shall have received favorable written opinions of
(i) Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the Company, to
the effect set forth in Exhibit C-1 hereto and (ii) Lori Marino, Chief Corporate
Counsel and Secretary of the Company, to the effect set forth in Exhibit C-2
hereto, each dated the Effective Date and addressed to the Administrative Agent,
the Lenders and the Issuing Banks and satisfactory to the Lenders, the
Administrative Agent and Cravath, Swaine & Moore LLP, counsel for the
Administrative Agent.

(c) The Administrative Agent shall have received (i) a copy of the certificate
of incorporation, including all amendments thereto, of each Loan Party,
certified as of a recent date by the Secretary of State of its state of
incorporation, and a certificate as to the existence of the Company as of a
recent date from such Secretary of State; (ii) a certificate of the Secretary or
an Assistant Secretary of such Loan Party dated the Effective Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Loan Party as in effect on the Effective Date and at all times since a
date prior to the date of the resolutions described in (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Loan Party is a party and, in
respect of the Company, the Borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and

 

61



--------------------------------------------------------------------------------

are in full force and effect, (C) that the certificate of incorporation referred
to in clause (i) above has not been amended since the date of the last amendment
thereto shown on the certificate of existence furnished pursuant to such
clause (i) and (D) as to the incumbency and specimen signature of each officer
executing this Agreement or any other document delivered in connection herewith
on behalf of such Loan Party; and (iii) a certificate of another officer of such
Loan Party as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to (ii) above.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Company, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01 (without giving effect to the parenthetical in such paragraph (b)).

(e) The principal of and accrued and unpaid interest on any loans outstanding
under the Existing Credit Agreement shall have been paid in full, all other
amounts due under the Existing Credit Agreement shall have been paid in full,
all letters of credit issued under the Existing Credit Agreement shall have been
terminated or shall have become Existing Letters of Credit and the commitments
of the lenders and issuing banks under the Existing Credit Agreement shall have
been permanently terminated.

(f) The Administrative Agent shall have received all Fees and other amounts due
and payable for the accounts of the Lenders or for its own account on or prior
to the Effective Date and, to the extent invoiced prior to the Effective Date,
all fees, charges and disbursements of counsel that the Borrowers have agreed to
pay or reimburse.

(g) The Credit Parties shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

SECTION 4.03. First Borrowing by Each Borrowing Subsidiary. On or prior to the
first date on which Loans are made to or Letters of Credit are issued for the
benefit of any Borrowing Subsidiary:

(a) The Credit Parties shall have received the favorable written opinion of
counsel satisfactory to the Administrative Agent, addressed to the Credit
Parties and satisfactory to the Credit Parties and to Cravath, Swaine & Moore
LLP, counsel for the Administrative Agent, addressing such legal issues as the
Administrative Agent or such counsel may reasonably request.

(b) The Administrative Agent shall have received a copy of the Borrowing
Subsidiary Agreement executed by such Borrowing Subsidiary.

(c) It shall not be unlawful for such Subsidiary to become a Borrower hereunder
or for any Lender to make Loans or otherwise extend credit to such Subsidiary as
provided herein or for any Issuing Bank to issue Letters of Credit for the
account of such Subsidiary.

 

62



--------------------------------------------------------------------------------

(d) The Credit Parties shall have received (i) all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and (ii) such documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of such Borrowing Subsidiary, the authorization of the
Transactions insofar as they relate to such Borrowing Subsidiary and any other
legal matters relating to such Borrowing Subsidiary, its Borrowing Subsidiary
Agreement or such Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other amounts payable hereunder shall be
unpaid or any Letters of Credit have not been canceled or have not expired or
any amounts drawn thereunder have not been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, it will, and will cause
each of the Significant Subsidiaries to:

SECTION 5.01. Existence. Do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate existence, rights and
franchises, except as expressly permitted under Section 6.01; provided, however,
that nothing in this Section shall prevent the abandonment or termination of the
existence, rights or franchises of any Significant Subsidiary or any rights or
franchises of any Borrower if such abandonment or termination is in the best
interests of the Borrowers and is not disadvantageous in any material respect to
the Lenders.

SECTION 5.02. Business and Properties. Comply in all material respects with all
applicable laws, rules, regulations and orders of any Governmental Authority
(including any of the foregoing relating to the protection of the environment or
to employee health and safety), whether now in effect or hereafter enacted;
maintain in effect and enforce policies and procedures reasonably designed to
ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions; and at all times maintain and preserve all property
material to the conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times.

SECTION 5.03. Financial Statements, Reports, etc. In the case of the Company,
furnish to the Administrative Agent for distribution to each Lender:

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and the related consolidated statements of income and cash flows showing
its consolidated financial condition as of the close of such fiscal year and the
consolidated

 

63



--------------------------------------------------------------------------------

results of its operations during such year, all audited by Deloitte & Touche LLP
or another independent registered public accounting firm of recognized national
standing selected by the Company and accompanied by an opinion of such
accountants (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present its financial
condition and results of operations on a consolidated basis in accordance with
GAAP (it being agreed that the requirements of this paragraph may be satisfied
by the delivery pursuant to paragraph (d) below of an annual report on Form 10-K
containing the foregoing);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related consolidated
statements of income, cash flow and stockholders’ equity, showing its
consolidated financial condition as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the then
elapsed portion of the fiscal year, all certified by one of its Financial
Officers as fairly presenting its financial condition and results of operations
on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments (it being agreed that the requirements of this paragraph may
be satisfied by the delivery pursuant to paragraph (d) below of a quarterly
report on Form 10-Q containing the foregoing);

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that, to the
best of such Financial Officer’s knowledge, no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.06 and 6.07;

(d) promptly after the same become publicly available, copies of all reports on
forms 10-K, 10-Q and 8-K filed by it with the SEC, or any Governmental Authority
succeeding to any of or all the functions of the SEC, or, in the case of the
Company, copies of all reports distributed to its shareholders, as the case may
be; and

(e) promptly, from time to time, such other information as any Lender shall
reasonably request through the Administrative Agent.

Information required to be delivered to the Administrative Agent pursuant to
this Section 5.03 shall be deemed to have been distributed to the Lenders if
such information, or one or more annual or quarterly reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the Securities and Exchange Commission at
http://www.sec.gov (and a confirming electronic correspondence shall have been
delivered or caused to be delivered to the Lenders providing notice of such
posting or availability). Information required to be delivered pursuant to this
Section 5.03 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

64



--------------------------------------------------------------------------------

SECTION 5.04. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers, and maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies similarly
situated and in the same or similar businesses (it being understood that the
Borrowers and their Significant Subsidiaries may self-insure to the extent
customary with companies similarly situated and in the same or similar
businesses).

SECTION 5.05. Obligations and Taxes. Pay and discharge promptly when due all
material taxes, assessments and governmental charges imposed upon it or upon its
income or profits or in respect of its property, as well as all other material
liabilities, in each case before the same shall become delinquent or in default
and before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith by appropriate proceedings and adequate reserves
with respect thereto shall, to the extent required by GAAP, have been set aside.

SECTION 5.06. Litigation and Other Notices. Give the Administrative Agent prompt
written notice of the following (which the Administrative Agent shall promptly
provide to the Lenders):

(a) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding
which is reasonably likely to result in a Material Adverse Effect;

(b) any Event of Default or Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto; and

(c) any change in any of the Ratings.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain financial records in accordance with GAAP and, upon reasonable notice,
at all reasonable times, permit any authorized representative designated by the
Administrative Agent or any Lender to visit and inspect the properties of the
Company and of any Significant Subsidiary and to discuss the affairs, finances
and condition of the Company and any Significant Subsidiary with a Financial
Officer of the Company and such other officers as the Company shall deem
appropriate.

SECTION 5.08. Use of Proceeds. (a) Use the proceeds of the Loans only for the
purposes set forth in the recitals to this Agreement.

(b) Not request any Borrowing, and not use, and procure that the Subsidiaries
and its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any applicable Sanctions
by any party hereto.

 

65



--------------------------------------------------------------------------------

SECTION 5.09. Guarantee Requirement. If at any time more than 10 days after the
Closing Date the Company shall not have both (i) a Rating of at least BBB- from
S&P and (ii) a Rating of at least Baa3 from Moody’s (the failure of the Company
to have one or both of such Ratings being called a “Ratings Condition”), the
Company will, within 30 days, cause each of its direct or indirect Significant
Domestic Subsidiaries unconditionally to guarantee the Obligations under a
guarantee agreement reasonably satisfactory to the Administrative Agent (a
“Subsidiary Guarantee Agreement”). If, at any time when a Ratings Condition
shall exist, any Significant Domestic Subsidiary is formed or acquired, or any
Subsidiary becomes a Significant Domestic Subsidiary, the Company will, as
promptly as practicable, and in any event within 30 days (or such longer period
as the Administrative Agent may agree to in writing), notify the Administrative
Agent thereof and cause such Subsidiary unconditionally to guarantee the
Obligations under a Subsidiary Guarantee Agreement. At the time any Subsidiary
becomes a guarantor of the Obligations as required by this Section, the Company
shall furnish to the Administrative Agent such evidence (including a customary
opinion of counsel for the Company) as the Administrative Agent may reasonably
request of the power and authority of such Subsidiary to execute, deliver and
perform the applicable Subsidiary Guarantee Agreement.

ARTICLE VI

NEGATIVE COVENANTS

Each Borrower covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other amounts payable hereunder shall be
unpaid or any Letters of Credit have not been canceled or have not expired or
any amounts drawn thereunder have not been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, it will not, and will not
cause or permit any of the Subsidiaries to:

SECTION 6.01. Priority Indebtedness. Create, incur, assume or permit to exist
any Priority Indebtedness other than:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth on Schedule 6.01, and
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that no additional
Subsidiaries will be added as obligors or guarantors in respect of any
Indebtedness referred to in this clause (b) and no such Indebtedness shall be
secured by any additional assets (other than as a result of any Lien covering
after-acquired property in effect on the date hereof);

(c) Indebtedness of any Subsidiary to the Company or any other Subsidiary, or
Indebtedness of the Company to any Subsidiary; provided that no such
Indebtedness shall be assigned to, or subjected to any Lien in favor of, a
Person other than the Company or a Subsidiary;

 

66



--------------------------------------------------------------------------------

(d) Indebtedness (including Capital Lease Obligations and obligations under
conditional sale or other title retention agreements) incurred to finance the
acquisition, construction or improvement of, and secured only by, any fixed or
capital assets acquired, constructed or improved by the Company or any
Subsidiary, and extensions, renewals or replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or add additional
Subsidiaries as obligors or guarantors in respect thereof and that are not
secured by any additional assets; provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets;

(e) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness and any Liens securing the same exist at the
time such Person becomes a Subsidiary and are not created in contemplation of or
in connection with such Person becoming a Subsidiary, and any such Liens do not
extend to additional assets of the Company or any Subsidiary, and extensions,
renewals or replacements of any of the Indebtedness referred to above in this
clause that do not increase the outstanding principal amount thereof or add
additional Subsidiaries as obligors or guarantors in respect thereof and that
are not secured by any additional assets;

(f) Indebtedness of any Foreign Subsidiary incurred after the date hereof, the
net proceeds of which are promptly dividended to the Company or one or more
Domestic Subsidiaries; provided that such Indebtedness is not secured by assets
of the Company or any Domestic Subsidiary; and

(g) other Priority Indebtedness to the extent the sum, without duplication, of
(i) the aggregate amount thereof outstanding at any time and (ii) the aggregate
sales price for the assets transferred in all sale and lease-back arrangements
permitted under Section 6.03 and in effect at any time shall not exceed the
greater of (i) $175,000,000 and (ii) 7.5% of Consolidated Net Tangible Assets.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Permitted Encumbrances;

(b) Liens existing on the date hereof and set forth on Schedule 6.02, and
extensions or renewals of any such Liens that do not extend to additional assets
or increase the amount of the obligations secured thereby;

(c) any Lien securing indebtedness of a Subsidiary to the Company or another
Subsidiary or of the Company to a Subsidiary, provided that in the case of any
sale or other disposition of such indebtedness by the Company or a Subsidiary,
such sale or other disposition shall be deemed to constitute the creation of
another Lien not permitted by this clause (c);

 

67



--------------------------------------------------------------------------------

(d) Liens deemed to exist in connection with sale and lease-back transactions
permitted under Section 6.03;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure only Indebtedness
(including Capital Lease Obligations and obligations under conditional sale or
other title retention agreements) permitted by Section 6.01(d) and obligations
relating thereto not constituting Indebtedness and (ii) such Liens shall not
extend to any other asset of the Company or any Subsidiary (other than the
proceeds and products thereof); provided further that in the event purchase
money obligations are owed to any Person with respect to financing of more than
one purchase of any fixed or capital assets, such Liens may secure all such
purchase money obligations and may apply to all such fixed or capital assets
financed by such Person;

(f) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the date hereof prior to the time such Person becomes a Subsidiary (or is
so merged or consolidated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (ii) such Lien shall not extend
to any other asset of the Company or any Subsidiary and (C) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary (or is so merged or consolidated) and
any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

(g) sales of accounts receivable and interests therein pursuant to
Securitization Transactions constituting Priority Indebtedness permitted under
Section 6.01; and

(h) Liens securing other Priority Indebtedness to the extent such Priority
Indebtedness and such Liens are permitted under Section 6.01.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred, except (a) any such arrangement entered into with
respect to a property within 180 days after the acquisition thereof and
(b) other such arrangements to the extent the sum, without duplication, of
(a) the aggregate sales price for the assets transferred in all such
arrangements in effect at any time and (b) the aggregate amount of Priority
Indebtedness permitted under Section 6.01(g) and outstanding at such time shall
not exceed the greater of (i) $175,000,000 and (ii) 7.5% of Consolidated Net
Tangible Assets.

SECTION 6.04. Fundamental Changes. (a) In the case of the Company or any other
Borrower, merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise

 

68



--------------------------------------------------------------------------------

dispose of (in one transaction or in a series of transactions and including by
means of any merger or sale of capital stock or otherwise) all or substantially
all of its assets (whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing or would result from such transaction, (a) the Company or any
Borrower may merge or consolidate with any Person if (i) in the case of any such
merger involving the Company, the Company (or, in the case of a Permitted
Reorganization, the New Holding Company) is the surviving Person and (ii) in the
case of any other such Merger, a Borrower is the surviving Person, (b) any
Borrower other than the Company may sell, transfer, lease or otherwise dispose
of all or substantially all of its assets to, or liquidate or dissolve into, the
Company, and (c) the Company or any other Borrower may, directly or indirectly,
as part of or following a Permitted Reorganization, dispose of all or
substantially all its assets to, or liquidate or dissolve into, the New Holding
Company.

(b) Remain engaged primarily in businesses of the type conducted by the Company
and the Subsidiaries on the date of this Agreement and businesses reasonably
related thereto.

SECTION 6.05. Restrictive Agreements. Directly or indirectly enter into, incur
or permit to exist any agreement or other arrangement that restricts (a) the
ability of the Company or any Subsidiary to create, incur or permit to exist any
Lien upon any of its assets to secure the Obligations or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its Equity
Interests or to make or repay loans or advances to the Company or any Subsidiary
or to guarantee Indebtedness of the Company or any Subsidiary; provided that
(i) the foregoing shall not apply to (A) restrictions on and conditions to the
assignment of agreements between the Company or any Subsidiary and any
Governmental Authority or amounts owed under such agreements, including those
restrictions and conditions imposed by 31 USCS § 3727 and FAR Subpart 32.8 and
any such assignments shall be in full compliance with 31 USCS § 3727 and FAR
Subpart 32.8 or any successor law or regulation, (B) other restrictions and
conditions imposed by law or by any Loan Document, (C) restrictions and
conditions existing on the date hereof identified on Schedule 6.05 (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition), or (D) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (ii) clause (a) of the foregoing
shall not apply to (A) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by clause (a) or (c) of the
definition of “Permitted Encumbrances” in Section 1.01 if such restrictions or
conditions apply only to the assets securing such Indebtedness or (B) customary
provisions in leases and other agreements restricting the assignment thereof and
(iii) clause (b) of the foregoing shall not apply to (A) customary restrictions
and conditions contained in agreements relating to the sale of any asset,
provided that such restrictions and conditions apply only to the asset that is
to be sold, (B) restrictions and conditions imposed by agreements relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary became a
Subsidiary (but shall apply to any amendment or modification expanding the scope
of, any such restriction or

 

69



--------------------------------------------------------------------------------

condition), provided that such restrictions and conditions apply only to such
Subsidiary or (C) restrictions and conditions imposed by agreements relating to
Indebtedness of Foreign Subsidiaries permitted under Section 6.01, provided that
such restrictions and conditions apply only to Foreign Subsidiaries.

SECTION 6.06. Interest Coverage Ratio. Permit the Interest Coverage Ratio to be
less than 3.00 to 1.00.

SECTION 6.07. Leverage Ratio. At any time permit the Leverage Ratio to be
greater than 3.00 to 1.00.

ARTICLE VII

EVENTS OF DEFAULT

In case of the happening of any of the following events (each an “Event of
Default”):

(a) any representation or warranty made or deemed made in or in connection with
the execution and delivery of this Agreement or the Borrowings or issuances of
Letters of Credit hereunder shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or any Fee or any other amount (other than an amount referred to in
paragraph (b) above) due hereunder, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five days;

(d) default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.01 or Article VI;

(e) default shall be made in the due observance or performance of any covenant,
condition or agreement contained herein or in any other Loan Document (other
than those specified in clauses (b), (c) or (d) above) and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company;

(f) the Company or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness
beyond the period of grace, if any, provided in the agreement or instrument
under which such Indebtedness was created, or (ii) fail to observe or perform
any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any Material Indebtedness, or any other event
shall occur or condition shall exist, beyond the period of grace, if any,
provided in such agreement or instrument

 

70



--------------------------------------------------------------------------------

referred to in this clause (ii), if the effect of any failure referred to in
this clause (ii) is to cause, or to permit the holder or holders of such
Material Indebtedness or a trustee on its or their behalf or the applicable
counterparty to cause, an acceleration of the maturity of such Indebtedness or a
termination or similar event in respect thereof;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company, or of a substantial part of the property or assets of
the Company or any Subsidiary with assets having gross book value in excess of
$50,000,000, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or for
a substantial part of the property or assets of the Company or any Subsidiary
with assets having gross book value in excess of $50,000,000 or (iii) the
winding up or liquidation of the Company or any Subsidiary with assets having
gross book value in excess of $50,000,000; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(h) the Company or any Subsidiary with assets having a gross book value in
excess of $50,000,000 shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or for a substantial part of the property or
assets of the Company or any Subsidiary with assets having a gross book value in
excess of $50,000,000, (iv) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;

(i) one or more final judgments shall be entered by any court against the
Company or any of the Subsidiaries for the payment of money in an aggregate
amount in excess of $75,000,000 and such judgment or judgments shall not have
been paid, covered by insurance, discharged or stayed for a period of 60 days,
or a warrant of attachment or execution or similar process shall have been
issued or levied against property of the Company or any of the Subsidiaries to
enforce any such judgment or judgments;

(j) any guarantee purported to be created under Article IX of this Agreement or
any guarantee agreement delivered pursuant to Section 5.09 shall cease to be, or
shall be asserted by any Loan Party not to be, in full force and effect, except
upon the consummation of any transaction permitted under this Agreement as a
result of which a Significant Domestic Subsidiary providing any such guarantee
ceases to be a Subsidiary;

 

71



--------------------------------------------------------------------------------

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(l) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder, shall
become due and payable without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived anything contained herein
to the contrary notwithstanding, (iii) require the Borrowers to deposit with the
Administrative Agent cash collateral in an amount equal to the aggregate L/C
Exposures to secure the Borrowers’ reimbursement obligations under Section 2.05;
and, in the case of any event with respect to any Borrower described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrowers
accrued hereunder shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding, and the Borrowers shall deposit with the Administrative Agent
cash collateral in an amount equal to the aggregate L/C Exposure to secure the
Borrowers’ reimbursement obligations under Section 2.05.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Any bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

 

72



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any Subsidiary that is communicated to or obtained by
any bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or wilful misconduct, as determined by a court of competent
jurisdiction by a final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Company, a Lender or
an Issuing Bank, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and

 

73



--------------------------------------------------------------------------------

exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time by notifying the Lenders, the Issuing Banks and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a Lender with an office in the United States of America, having a
combined capital and surplus of at least $500,000,000, or an Affiliate of any
such Lender. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by the Company to the successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.02, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent or as sub-agent, as the case may be.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or Issuing Bank, or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Bank, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or an Accession Agreement pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.

 

74



--------------------------------------------------------------------------------

No Lender or Issuing Bank shall have any right individually to enforce any
guarantee of the Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Lenders and the Issuing Bank in accordance
with the terms thereof. Each Lender and each Issuing Bank will be deemed, by its
acceptance of the benefits of the guarantees of the Obligations provided under
the Loan Documents, to have agreed to the foregoing provisions.

Notwithstanding anything herein to the contrary, neither the Lead Arrangers nor
any Person named on the cover page of this Agreement as a Syndication Agent, a
Documentation Agent or a Joint Bookrunner shall have any duties or obligations
under this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.

ARTICLE IX

GUARANTEE.

SECTION 9.01. Guarantee. (a) The Company hereby irrevocably and unconditionally
guarantees to each Lender, each Affiliate of a Lender to which any Obligations
are owed, the Administrative Agent and their respective successors and assigns
the prompt payment in full when due (whether at stated maturity, by
acceleration, by optional prepayment or otherwise) of all the Obligations of
each Subsidiary, in each case strictly in accordance with the terms thereof
(such Obligations being herein collectively called the “Guaranteed
Obligations”). The Company hereby further agrees that if any Subsidiary shall
fail to pay in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) any of the Guaranteed Obligations, the Company
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. The Company further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection.

(b) The obligations of the Company under this Article IX are absolute and
unconditional irrespective of (i) the authorization, value, genuineness,
legality, validity, regularity or enforceability of any of the Guaranteed
Obligations, (ii) any modification, amendment or waiver of the terms of any of
the Guaranteed Obligations, (iii) any extension of time for performance or
waiver of performance of any covenant of any Subsidiary or any failure or
omission to enforce or delay in enforcing any right with regard to any of the
Guaranteed Obligations, (iv) any bankruptcy or insolvency of any Subsidiary,
(v) any exchange, surrender, release of any other guaranty of or security for
any of the Guaranteed Obligations, or (vi) any other circumstance whatsoever
which may constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent hereof that the obligations of the Company
hereunder shall be absolute and unconditional under any and all circumstances.

 

75



--------------------------------------------------------------------------------

(c) The Company hereby expressly waives diligence, presentment, demand, protest
and all notices whatsoever with regard to any of the Guaranteed Obligations and
any requirement that the Administrative Agent or any Lender or other Person
exhaust any right, power or remedy or proceed against any Subsidiary hereunder
or under any other agreement or instrument or against any other guarantor of or
any security for any of the Guaranteed Obligations.

(d) The Company further agrees that if payment in respect of any Guaranteed
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York and if, by reason of any law or regulation,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Guaranteed Obligation in such currency or at such
place of payment shall be impossible or, in the judgment of the Administrative
Agent or any Lender, not consistent with the protection of its rights or
interests, then, at the election of the Administrative Agent, the Company shall
make payment of such Guaranteed Obligation in Dollars (based upon the applicable
Exchange Rate in effect on the date of payment) and/or in New York, and shall
indemnify the Administrative Agent and each Lender or Affiliate of a Lender
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.

(e) The guarantee in this Article IX shall be automatically reinstated if and to
the extent that for any reason any payment by or on behalf of any Subsidiary in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder(s) of any of the Guaranteed Obligations, whether as a result of
any proceedings in bankruptcy or reorganization or otherwise.

(f) Until the termination of the Commitments and the payment in full of the
Obligations, the Company agrees not to enforce any rights arising by way of
subrogation or contribution, whether arising by operation of law (including any
such right arising under the Bankruptcy Code) or otherwise, arising from any
payment by it pursuant to the provisions of this Article IX.

(g) The Company agrees that, as between the Company on the one hand and the
Lenders and the Administrative Agent on the other hand, the Obligations of any
Subsidiary guaranteed under this Agreement shall be declared to be forthwith due
and payable, or may be deemed automatically to have been accelerated, as
provided in Article VII, for purposes of this Article IX notwithstanding any
stay, injunction or other prohibition (whether in a bankruptcy proceeding
affecting such Subsidiary or otherwise) preventing such declaration as against
such Subsidiary and that, in the event of such declaration or automatic
acceleration such obligations (whether or not due and payable by such
Subsidiary) shall forthwith become due and payable by the Company for purposes
of this Article IX.

(h) The guarantee in this Article IX is a continuing guarantee and shall apply
to all Guaranteed Obligations whenever arising.

 

76



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or by electronic
communication, as follows:

(i) if to any Borrower, to ITT Corporation, 1133 Westchester Avenue,
White Plains, New York 10604, Attention of Thomas Scalera, Chief Financial
Officer (Fax No. 914-696-2960; E-mail: thomas.scalera@itt.com), as agent for
such Borrower;

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Wholesale
Loan Operations, 500 Stanton Christiana Road, Ops 2, Floor 03, Newark, DE 19713,
Attention of Suzie Coplin (Telephone: 302-634-5545; Fax: 302-634-8459; Email:
sue.a.coplin@jpmorgan.com) , with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, New York 10179, Attention of Brandt M. Grobeis
(Telephone: 212-270-2104; Email: brandt.m.grobeis@jpmorgan.com) and JPMorgan
Chase Bank, N.A., Loan and Agency Group (London) at 125 London Wall, Floor 9,
London, EC2Y 5AJ, United Kingdom, Attention of Loan and Agency London (Fax
No. +44 207 777 2360; Email: Loan_and_Agency_London@jpmorgan.com) Re: ITT
Corporation; and

(iii) if to any Issuing Bank, to it at its address (or fax number or e-mail
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Company (or, in the absence of any such notice, to
the address (or fax number or e-mail address) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof);

(iv) if to any other Lender, to it at its address (or fax number or e-mail
address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in this clause (a) and paragraph (b) below shall be effective as provided in
such paragraph.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has

 

77



--------------------------------------------------------------------------------

notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Any notices or other
communications to the Administrative Agent or the Company may be delivered or
furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

(d) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available”. Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender, any Issuing Bank or any other Person for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform.

SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and the
Issuing Banks and shall survive the making by the Lenders of the Loans and
issuance of Letters of Credit regardless of any investigation made by the
Lenders or the Issuing Banks or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement is outstanding and
unpaid, any Letter of Credit is outstanding or the Commitments have not been
terminated. The provisions of Sections 2.14, 2.16, 2.20 and 10.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of any Letter of Credit, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement, or any investigation made by or on behalf of the
Administrative Agent or any Lender.

SECTION 10.03. Binding Effect. This Agreement shall become effective on the
Effective Date and when it shall have been executed by the Company and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof (telecopied or otherwise) which, when taken together, bear the
signature of each Lender, and thereafter shall be binding upon and inure to the
benefit of the parties hereto

 

78



--------------------------------------------------------------------------------

and their respective successors and assigns, except that the Borrowers shall not
have the right to assign any rights hereunder or any interest herein without the
prior consent of all the Lenders.

SECTION 10.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any party that are contained in this Agreement shall bind and
inure to the benefit of its successors and assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) such assignment shall be subject to the prior written consent
(not to be unreasonably withheld or delayed) of: (1) the Company, unless (x) the
assignee is a Lender, an Affiliate of a Lender or an Approved Fund, or (y) an
Event of Default has occurred and is continuing; provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof, (2) the Administrative Agent, and (3) each
Issuing Bank, (ii) the parties to each such assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, and a processing and
recordation fee of $3,500, (iii) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire,
(iv) the amount of the Commitment assigned (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, except in the event
that the amount of the Commitment of such assigning Lender remaining after such
assignment shall be zero or if such assignee is a Lender, an Affiliate of a
Lender or an Approved Fund, and (v) without providing (1) prior notice to the
Administrative Agent and (2) information reasonably requested by the
Administrative Agent so that it may comply with information reporting
requirements under the Code, no assignment shall be made to a prospective
assignee that bears a relationship to any Borrower described in
Section 108(e)(4) of the Code. Upon acceptance and recording pursuant to
paragraph (e) of this Section, from and after the effective date specified in
each Assignment and Assumption, which effective date shall be at least five
Business Days after the execution thereof, (A) the assignee thereunder shall be
a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto (but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 10.05,
as well as to any Fees accrued for its account hereunder and not yet paid)).
Notwithstanding the foregoing, any Lender assigning its rights and obligations
under this Agreement may retain any Competitive Loans made by it outstanding at
such time, and in such case shall retain its rights hereunder in respect of any
Loans so retained until such Loans have been repaid in full in accordance with
this Agreement.

 

79



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto or the financial condition of the Borrowers or the performance or
observance by the Borrowers of any obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Assumption; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.03 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices in The City of
New York a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and the principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive in the absence of manifest error and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrowers and each other party hereto, at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and the written consent of the Company to such assignment
(if required under paragraph (a) above), the Administrative Agent shall
(i) accept such Assignment and Assumption and (ii) record the information
contained therein in the Register. Each assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
assigning Lender and the Administrative Agent that such assignee is an Eligible
Assignee.

 

80



--------------------------------------------------------------------------------

(f) Each Lender may sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) each Participant shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if it
were the selling Lender (and limited to the amount that could have been claimed
by the selling Lender had it continued to hold the interest of such
Participant), except that all claims made pursuant to such Sections shall be
made through such selling Lender, (iv) the Borrowers, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such selling Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) without providing (1) prior notice to
the Administrative Agent and (2) information reasonably requested by the
Administrative Agent so that it may comply with information reporting
requirements under the Code, no participation shall be made to a prospective
Participant that bears a relationship to any Borrower described in
Section 108(e)(4) of the Code. In no event shall a Lender that sells a
participation agree with the Participant to take or refrain from taking any
action hereunder except that such Lender may agree with the Participant that it
will not, without the consent of the Participant, agree to (i) increase or
extend the term of such Lender’s Commitment, or extend the time or waive any
requirement for the reduction or termination, of such Lender’s Commitment,
(ii) extend the date fixed for the payment of principal of or interest on the
related Loans or any portion of any fee hereunder payable to the Participant,
(iii) reduce the amount of any such payment of principal or (iv) reduce the rate
at which interest is payable thereon, or any fee hereunder payable to the
Participant, to a level below the rate at which the Participant is entitled to
receive such interest or fee. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers (solely
for tax purposes), maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to

 

81



--------------------------------------------------------------------------------

the Borrowers furnished to such Lender; provided that, prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement for the benefit of the Company whereby
such assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of any such information.

(h) The Borrowers shall not assign or delegate any rights and duties hereunder
without the prior written consent of all Lenders.

(i) Any Lender may at any time pledge all or any portion of its rights under
this Agreement to a Federal Reserve Bank or any central bank; provided that no
such pledge shall release any Lender from its obligations hereunder or
substitute any such Bank for such Lender as a party hereto. In order to
facilitate such an assignment to a Federal Reserve Bank, each Borrower shall, at
the request of the assigning Lender, duly execute and deliver to the assigning
Lender a promissory note or notes evidencing the Loans made to such Borrower by
the assigning Lender hereunder in the form of Exhibit F.

SECTION 10.05. Expenses; Indemnity. (a) The Borrowers agree to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arrangers and the Joint Bookrunners named on the cover of this Agreement and
their Affiliates in connection with the arrangement and syndication of the
credit facility established hereby and the preparation, negotiation, execution
and delivery of the Loan Documents (and all related commitment or fee letters)
or in connection with any amendments, modifications or waivers of the provisions
hereof or thereof, or incurred by the Administrative Agent or any Lender in
connection with the administration, enforcement or protection of their rights in
connection with the Loan Documents (including all such out-of pocket expenses
incurred during any workout or restructuring) or in connection with the Loans
made or Letters of Credit issued hereunder, including the reasonable fees and
disbursements of counsel for the Administrative Agent and each Lead Arranger and
Joint Bookrunner or, in the case of enforcement or protection of their rights,
the Lenders (which, in the case of preparation, negotiation, execution, delivery
and administration of the Loan Documents, but not the enforcement or protection
of rights thereunder, shall be limited to a single counsel for the
Administrative Agent, the Lead Arrangers and the Joint Bookrunners).

(b) The Borrowers agree to indemnify the Administrative Agent, the Lead
Arrangers, the Syndication Agent and the Joint Bookrunners named on the cover
page of this Agreement, the Issuing Banks, each Lender, each of their Affiliates
and the directors, officers, employees and agents of the foregoing (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable expenses, including reasonable counsel fees and expenses, incurred by
or asserted against any Indemnitee arising out of (i) the arrangement and
syndication of the credit facility established hereby and the preparation,
negotiation, execution and delivery of the Loan Documents (and all related
commitment or fee letters) or consummation of the transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or issuance of Letters of
Credit (including any refusal by the Issuing Bank to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such

 

82



--------------------------------------------------------------------------------

Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether initiated by any third party or by any Borrower and whether or not any
Indemnitee is a party thereto and whether based on contract, tort or any other
theory; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a final and non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
wilful misconduct of such Indemnitee.

(c) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any investigation
made by or on behalf of the Administrative Agent, the Issuing Banks or any
Lender. All amounts due under this Section shall be payable on written demand
therefor.

(d) Notwithstanding any other provision, this Section 10.05 shall not apply with
respect to any matters, liabilities or obligations relating to Taxes.

(e) To the fullest extent permitted by applicable law, no Borrower shall assert,
and each Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or Letter of Credit or the use of the proceeds thereof.

SECTION 10.06. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

SECTION 10.07. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Issuing Banks or any Lender in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Borrower or any Subsidiary in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.

 

83



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders; provided that no such agreement shall
(i) increase the Commitment or L/C Exposure of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or L/C
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date of any scheduled payment of the principal amount of any
Loan or L/C Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17, or change any
other provision of any Loan Document in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change Section 10.04(h), (vi) release the Company from its
obligations under Section 5.09 or Article IX, or release substantially all the
Significant Domestic Subsidiaries from their obligations under any Subsidiary
Guarantee Agreements, or limit the liability of the Company under Article IX or
of substantially all the Significant Domestic Subsidiaries under such Subsidiary
Guarantee Agreements, without the written consent of each Lender, or
(vii) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be. Notwithstanding
the foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrowers, the Required Lenders and the
Administrative Agent (and, if its rights or obligations are affected thereby,
the Issuing Bank) if (i) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.

SECTION 10.08. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof, including the commitments of the
Lenders and, if applicable, their Affiliates under any commitment letter and any
commitment advices submitted by them in connection with the credit facility
established hereby (but do not supersede any other provisions of any such
commitment letter or fee letter (or any separate letter agreements with respect
to fees payable to the Administrative Agent or any Issuing Bank) that do not by
the terms of such documents terminate upon the effectiveness of this Agreement,
all of which provisions shall remain in full force and effect). Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

84



--------------------------------------------------------------------------------

SECTION 10.09. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 10.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or obligations of the Company and any Borrowing Subsidiary now or
hereafter existing under any Loan Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand thereunder and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Company and the Administrative Agent after such setoff and application made by
such Lender, but the failure to give such notice shall not affect the validity
of such setoff and application. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 10.13. JURISDICTION; CONSENT TO SERVICE OF PROCESS. (A) EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY LETTER OF CREDIT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

85



--------------------------------------------------------------------------------

(B) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
THEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENT IN ANY NEW YORK STATE OR FEDERAL COURT.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(C) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

SECTION 10.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATION IN THIS SECTION.

SECTION 10.15. Borrowing Subsidiaries. The Company may at any time and from time
to time designate any Subsidiary as a Borrowing Subsidiary by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company. As soon as practicable upon receipt thereof, the
Administrative Agent shall post a copy of such Borrowing Subsidiary Agreement
for review by the Lenders. Each Borrowing Subsidiary Agreement shall become
effective on the date 10 Business Days after it has been posted by the
Administrative Agent (but in no event before the fifth Business Day after the
receipt by any Lender of any information reasonably requested by it under the
USA Patriot Act or other “know-your-customer” laws not later than the third
Business Day after the posting date of such Borrowing Subsidiary Agreement),
unless prior thereto the Administrative Agent shall have received written notice
from any Lender (a) that it is unlawful under Federal or applicable state or
foreign law for such Lender to make Loans or otherwise extend credit to or do
business with such Subsidiary as provided herein or (b) solely with respect to
such Subsidiaries that are organized under the laws of a jurisdiction outside of
the United States of

 

86



--------------------------------------------------------------------------------

America, that such Lender is restricted by operational or administrative
procedures or other applicable internal policies from extending credit under
this Agreement to Persons in the jurisdiction in which such Subsidiary is
located (a “Notice of Objection”), in which case such Borrowing Subsidiary
Agreement shall not become effective until such time as such Lender withdraws
such Notice of Objection or ceases to be a Lender hereunder. Upon the
effectiveness of a Borrowing Subsidiary Agreement as provided in the preceding
sentence, the applicable Subsidiary shall for all purposes of this Agreement be
a Borrowing Subsidiary and a party to this Agreement. In the event that a Lender
submits a Notice of Objection, the Company shall have the right, upon notice to
such Lender and the Administrative Agent, to require such Lender to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in Section 10.04) all interests, rights and obligations contained
hereunder to another financial institution which shall assume such obligations;
provided that (i) no such assignment shall conflict with any law, rule or
regulation or order of any Governmental Authority and (ii) the assignee or the
applicable Borrowers, as the case may be, shall pay to the affected Lender in
immediately available funds on the date of such assignment the principal of and
interest accrued to the date of payment on the Loans made, and participations in
L/C Disbursements acquired, by it hereunder and all other amounts accrued for
its account or owed to it hereunder. Upon the execution by the Company and a
Borrowing Subsidiary and delivery to the Administrative Agent of a Borrowing
Subsidiary Termination with respect to such Borrowing Subsidiary, such Borrowing
Subsidiary shall cease to be a Borrowing Subsidiary hereunder; provided that no
Borrowing Subsidiary Termination will become effective as to any Borrowing
Subsidiary (other than to terminate such Borrowing Subsidiary’s right to obtain
further Loans or Letters of Credit under this Agreement) at a time when any
principal of or interest on any Loan to such Borrowing Subsidiary or any Letter
of Credit issued for the account of such Borrowing Subsidiary shall be
outstanding hereunder. Promptly following receipt of any Borrowing Subsidiary
Termination, the Administrative Agent shall send a copy thereof to each Lender.

SECTION 10.16. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate

 

87



--------------------------------------------------------------------------------

obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Borrowers contained in this
Section 10.16 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

SECTION 10.17. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify the Loan Parties in
accordance with its requirements.

SECTION 10.18. No Fiduciary Relationship. The Company, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
the Subsidiaries and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.

SECTION 10.19. Non-Public Information. (a) Each Lender acknowledges that all
non-public information, including requests for waivers and amendments, furnished
by the Company or the Administrative Agent pursuant to or in connection with, or
in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender hereby advises the Company and
the Administrative Agent that (i) it has developed compliance procedures
regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including Federal, state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.

(b) Each Borrower and each Lender acknowledges that, if information furnished by
any Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that such Borrower has indicated
as containing MNPI solely on that portion of the Platform designated for
representatives of Lenders that are willing to receive MNPI and (ii) if such
Borrower has not indicated whether any information furnished by it pursuant to
or in connection with this Agreement contains MNPI, the Administrative Agent
reserves the right to post such information solely on that portion of the
Platform designated for representatives of Lenders that are willing to receive
MNPI. Each Borrower agrees to clearly designate all information provided to the
Administrative Agent that constitutes MNPI, and the Administrative Agent shall
be entitled to rely on any such designation without liability or responsibility
for the independent verification thereof.

 

88



--------------------------------------------------------------------------------

SECTION 10.20. Release of Subsidiary Guarantees. (a) A Subsidiary shall
automatically be released from its obligations under any Subsidiary Guarantee
Agreement upon the consummation of any transaction permitted by this Agreement
as a result of which such Subsidiary ceases to be a Subsidiary. A Subsidiary
shall also be released from its obligations under any Subsidiary Guarantee
Agreement (subject to the requirement that it again become a guarantor of the
Obligations if required under Section 5.09) if the following conditions have
been satisfied:

(i) the Company shall have both (i) a Rating of at least BBB- from S&P and
(ii) a Rating of at least Baa3 from Moody’s;

(ii) no Default or Event of Default shall have occurred and be continuing; and

(iii) the Company shall have requested the release of such Subsidiary from its
obligations under such Subsidiary Guarantee Agreement and shall have delivered
to the Administrative Agent a certificate, executed on behalf of the Company by
a Responsible Officer, confirming the satisfaction of the Conditions set forth
in the preceding clauses (i) and (ii).

In connection with any release pursuant to this Section, the Administrative
Agent is hereby authorized to execute and deliver all such documents as the
Company shall reasonably request to evidence such release. Any execution and
delivery of documents pursuant to this paragraph shall be without recourse to or
warranty by the Administrative Agent.

SECTION 10.21. Permitted Reorganization. (a) Notwithstanding any other provision
of this Agreement, the Company may, on not less than 30 Business Days’ (or such
shorter period as the Administrative Agent may agree) notice to the
Administrative Agent (which notice shall refer to this Section 10.21), become a
wholly-owned subsidiary of a corporation newly organized under the laws of a
jurisdiction in the United States (the “New Holding Company”) by means of a
merger of the Company into a newly-organized subsidiary (organized under the
laws of a jurisdiction in the United States) of the New Holding Company or
another transaction or series of transactions that achieves the same result,
subject, however, to the satisfaction of the following conditions:

(i) Not later than the second Business Day following the date on which the
Company becomes a subsidiary of the New Holding Company, the New Holding Company
shall execute and deliver to the Administrative Agent an instrument of
assumption reasonably satisfactory to the Administrative Agent (the “Instrument
of Assumption”) pursuant to which it shall assume all the obligations of the
Company under this Agreement and the other Loan Documents.

(ii) Prior to the effectiveness of the assumption referred to in the preceding
clause (a), no assets of the Company shall be transferred to the New Holding
Company, and the assets of the New Holding Company shall consist solely of the
issued and outstanding capital stock of the Company.

(iii) The Administrative Agent shall have received documents of the types
referred to in Section 4.02(b) evidencing the corporate power and authority of
the New Holding Company to become a party to and perform its obligations under
this Agreement.

 

89



--------------------------------------------------------------------------------

(iv) The Administrative Agent shall have received one or more favorable written
opinions of counsel to the New Holding Company, reasonably satisfactory in form
and substance to the Administrative Agent, covering as to the New Holding
Company the matters covered by the opinions delivered pursuant to
Section 4.02(a) and such other matters as the Administrative Agent may
reasonably request.

(v) The Administrative Agent shall have received a certificate, dated the
effective date of the assumption referred to in the preceding clause (a) and
signed by a Financial Officer of the Company, confirming compliance with the
conditions precedent set forth in paragraphs (b) and (c) of Section 4.01 (with
all references in such paragraphs to a Borrowing being deemed to refer to such
assumption and without giving effect to the parenthetical in such paragraph
(b)).

(vi) The Credit Parties shall have received all documentation and other
information with respect to the New Holding Company required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

(vii) If a Ratings Condition shall exist, the Administrative Agent shall have
received a Subsidiary Guarantee Agreement executed and delivered by the Company.

(b) Upon the execution and delivery to the Administrative Agent of the
Instrument of Assumption and the satisfaction of the conditions set forth in the
preceding paragraph (a), the New Holding Company shall become a party to this
Agreement, shall succeed to and assume all the rights and obligations of the
Company under this Agreement and the other Loan Documents (including all
obligations in respect of outstanding Loans and Letters of Credit borrowed by or
issued for the account of the Company) and shall thenceforth, for all purposes
of this Agreement and the other Loan Documents (other than Section 6.04(c), this
Section 10.21 and the definition of “Permitted Reorganization”), be the
“Company” and a Borrower, and the corporation identified as the “Company” in the
heading of this Agreement (ITT Corporation, an Indiana corporation) shall be a
Subsidiary of the New Holding Company.

(c) In connection with the transactions referred to in this Section, the Lenders
agree that the Administrative Agent and the Company may, without the consent of
any other party, effect such technical and conforming amendments to this
Agreement as they shall agree to be appropriate to reflect the substitution of
the New Holding Company as the “Company” hereunder and otherwise to give effect
to the intent of this Section. A copy of any amendment effected pursuant to this
paragraph (c) shall be promptly made available to each Lender.

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ITT CORPORATION, as Borrower, by  

/s/ Thomas M. Scalera

Name:   Thomas M. Scalera Title:   Senior Vice President & Chief Financial
Officer

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, by  

/s/ Gene Riego De Dios

Name:   Gene Riego De Dios Title:   Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION CREDIT

AGREEMENT DATED AS OF NOVEMBER 25, 2014

Lender: CITIBANK, N.A., by  

/s/ Susan M. Olsen

Name:   Susan M. Olsen Title:   Vice President For any Lender requiring a second
signature line: By  

 

Name:   Title:  

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION

CREDIT AGREEMENT DATED AS OF NOVEMBER 25, 2014

 

Lender: BARCLAYS BANK PLC, by  

/s/ Ronnie Glen

Name:   Ronnie Glen Title:   Vice President

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION CREDIT

AGREEMENT DATED AS OF NOVEMBER 25, 2014

Lender: WELLS FARGO BANK N.A., by  

/s/ Tony Sood

Name:   Tony Sood Title:   Director For any Lender requiring a second signature
line by  

 

Name:   Title:  

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION CREDIT

AGREEMENT DATED AS OF NOVEMBER 25, 2014

 

Lender: U.S. BANK NATIONAL ASSOCIATION, as a Documentation Agent and as a lender
by  

/s/ Kenneth Fieler

Name:   Kenneth Fieler Title:   Vice President

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION

CREDIT AGREEMENT DATED AS OF NOVEMBER 25, 2014

Lender: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, by  

/s/ Maria Iarriccio

Name:   Maria Iarriccio Title:   Director

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION

CREDIT AGREEMENT DATED AS OF NOVEMBER 25, 2014

Lender: The Royal Bank of Scotland, plc by  

/s/ Jeannine Pascal

Name:   Jeannine Pascal Title:   Vice President

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION CREDIT AGREEMENT DATED AS OF NOVEMBER 25, 2014

LENDER: BNP PARIBAS,

By  

/s/ Duane Helkowski

Name:   Duane Helkowski Title:   Managing Director For any Lender requiring a
second signature line: By  

/s/ Paul Zelezik

Name:   Paul Zelezik Title:   Vice President

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION

CREDIT AGREEMENT DATED AS OF NOVEMBER 25, 2014

Lender: HSBC BANK USA, NATIONAL

ASSOCIATION,

by  

/s/ Randolph E. Cates

Name:   Randolph E. Cates Title:   Senior Vice President

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION CREDIT AGREEMENT DATED AS OF NOVEMBER 25, 2014
Lender: THE NORTHERN TRUST COMPANY, by  

/s/ Sophia Love

Name:   Sophia Love Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION CREDIT AGREEMENT DATED AS OF NOVEMBER 25, 2014
Lender: THE BANK OF NOVA SCOTIA, by  

/s/ Michael Grad

Name:   Michael Grad Title:   Director

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION CREDIT AGREEMENT DATED AS OF NOVEMBER 25, 2014
Lender: ING BANK N.V., DUBLIN BRANCH: by  

/s/ Emma Condon-Kraeft

Name:   Emma Condon-Kraeft Title:   Vice President For any Lender requiring a
second signature line: by  

/s/ Aidan Neill

Name:   Aidan Neill Title:   Director

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION

CREDIT AGREEMENT DATED AS OF November 25, 2014

Lender: INTESA SANPAOLO S.P.A.

—NEW YORK BRANCH,

by  

/s/ John J. Michalisin

Name:   John J. Michalisin Title:   First Vice President by  

/s/ Gianluca Fiore

Name:   Gianluca Fiore Title:   Global Relationship Manager

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ITT CORPORATION CREDIT AGREEMENT DATED AS OF NOVEMBER 25, 2014
Lender: COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES, by  

/s/ Diana Pockaj

Name:   Diana Pockaj Title:   Managing Director For any Lender requiring a
second signature line: by  

/s/ Kiuli Chan

Name:   Kiuli Chan Title:   Director

 

[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF]

COMPETITIVE BID REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below,

383 Madison Avenue

New York, NY 10179

[Date]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned,                                      (the “Borrower”), refers
to the Five-Year Competitive Advance and Revolving Credit Facility Agreement
dated as of November 25, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among ITT Corporation, the
Borrowing Subsidiaries party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The Borrower hereby
gives you notice pursuant to Section 2.03(a) of the Credit Agreement that it
requests a Competitive Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Competitive Borrowing is
requested to be made:

 

(A)  

Date of Competitive Borrowing

(which is a Business Day)

  

 

   (B)   Currency of Competitive Borrowing1   

 

   (C)  

Principal amount

of Competitive Borrowing2

  

 

   (D)   Interest rate basis3   

 

   (E)  

Interest Period and the

last day thereof4

  

 

  

 

 

1 Dollar or a Non-US Currency.

2 An integral multiple of 1,000,000 units of the applicable currency with a
Dollar Equivalent of at least $10,000,000 but not greater than the Total
Commitment then available.

3 A Eurocurrency Borrowing or a Fixed Rate Borrowing.

4 Shall be subject to the definition of the term “Interest Period” and end not
later than the Maturity Date.



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 4.01(b) and (c) of the
Credit Agreement have been satisfied.

 

Very truly yours, [NAME OF BORROWER], by  

 

Name:   Title:   [Financial Officer]

 

2



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF]

NOTICE OF COMPETITIVE BID REQUEST

[Name of Lender]

[Address]

[Date]

Attention: [                    ]

Ladies and Gentlemen:

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of November 25, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ITT Corporation, the Borrowing Subsidiaries party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank,
N.A., as Syndication Agent. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.                          (the “Borrower”) made a Competitive Bid
Request on             , 20[    ], pursuant to Section 2.03(a) of the Credit
Agreement, and in that connection you are invited to submit a Competitive Bid by
[Date]/[Time].1 Your Competitive Bid must comply with Section 2.03(b) of the
Credit Agreement and the terms set forth below on which the Competitive Bid
Request was made:

 

(A)   Date of Competitive Borrowing   

 

   (B)   Currency of Competitive Borrowing   

 

   (C)  

Principal amount of

Competitive Borrowing

  

 

   (D)   Interest rate basis   

 

   (E)  

Interest Period and the

last day thereof.

  

 

  

 

 

1 The Competitive Bid must be received by the Administrative Agent (i) in the
case of Eurocurrency Competitive Loans, not later than 9:30 a.m., New York City
time, three Business Days before a proposed Competitive Borrowing, and (ii) in
the case of Fixed Rate Loans, not later than 9:30 a.m., New York City time, on
the day of a proposed Competitive Borrowing.



--------------------------------------------------------------------------------

Very truly yours, JPMORGAN CHASE BANK, N.A., as Administrative Agent, by  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A-3

[FORM OF]

COMPETITIVE BID

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below,

383 Madison Avenue

New York, NY 10179

[Date]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned, [Name of Lender], refers to the Five-Year Competitive Advance
and Revolving Credit Facility Agreement dated as of November 25, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ITT Corporation, the Borrowing Subsidiaries party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and Citibank, N.A., as Syndication Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The undersigned hereby makes a Competitive Bid pursuant
to Section 2.03(b) of the Credit Agreement, in response to the Competitive Bid
Request made by                      (the “Borrower”) on             , 20[    ],
and in that connection sets forth below the terms on which such Competitive Bid
is made:

 

(A)   Principal Amount1   

 

   (B)   Competitive Bid Rate2   

 

   (C)  

Interest Period and last

day thereof

  

 

  

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.03(d) of the
Credit Agreement.

 

 

1 An integral multiple of 1,000,000 units of the applicable currency and may be
equal to the entire principal amount of the Competitive Borrowing requested.
Multiple bids will be accepted by the Administrative Agent.

2  i.e., LIBO Rate + or -     %, in the case of Eurocurrency Competitive Loans,
or     %, in the case of Fixed Rate Loans.



--------------------------------------------------------------------------------

Very truly yours, [NAME OF LENDER], by  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT A-4

[FORM OF]

COMPETITIVE BID ACCEPT/REJECT LETTER

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below

383 Madison Avenue

New York, NY 10179

[Date]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned,                                         , refers to the
Five-Year Competitive Advance and Revolving Credit Facility Agreement dated as
of November 25, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among ITT Corporation, the Borrowing
Subsidiaries party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

In accordance with Section 2.03(c) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request
dated                    , and in accordance with Section 2.03(d) of the Credit
Agreement, we hereby accept the following bids for maturity on [date]:

 

Principal Amount

 

Currency

 

Fixed Rate/Margin

 

Lender

    [%]/[+/-.    %]  

We hereby reject the following bids:

 

Principal Amount

 

Currency

 

Fixed Rate/Margin

 

Lender

    [%]/[+/-.    %]  

The Competitive Loans should be deposited in JPMorgan Chase Bank, N.A. account
number [            ] on [date].



--------------------------------------------------------------------------------

Very truly yours, [NAME OF BORROWER], by  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A-5

[FORM OF]

REVOLVING BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below,

383 Madison Avenue

New York, NY 10179

[Date]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned,                                          (the “Borrower”),
refers to the Five-Year Competitive Advance and Revolving Credit Facility
Agreement dated as of November 25, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among ITT
Corporation, the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.04 of the Credit
Agreement that it requests a Revolving Borrowing under the Credit Agreement, and
in that connection sets forth below the terms on which such Revolving Borrowing
is requested to be made:

 

(A)  

Date of Revolving Borrowing

(which is a Business Day)

  

 

   (B)   Currency of Revolving Borrowing1   

 

   (C)  

Principal amount of

Revolving Borrowing2

  

 

   (D)   Interest rate basis3   

 

   (E)  

Interest Period and the

last day thereof4

  

 

  

Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 4.01(b) and (c) of the
Credit Agreement have been satisfied.

 

 

1 Dollar or an Alternative Currency.                 .

2 An integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum (or, in the case of ABR Loans, an aggregate principal amount equal to
the remaining balance of the Commitments) but not greater than the Total
Commitment then available.

3 Eurocurrency Revolving Loan or ABR Loan.

4 Shall be subject to the definition of the term “Interest Period.”



--------------------------------------------------------------------------------

Very truly yours, [NAME OF BORROWER], by  

 

Name:   Title:   [Financial Officer]



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Five-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of November 25, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ITT Corporation, the Borrowing Subsidiaries party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank,
N.A., as Syndication Agent, receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any Competitive Loans or Letters of Credit included in such facility)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other rights of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

  1. Assignor (the “Assignor”):

 

  2. Assignee (the “Assignee”):

Assignee is an Affiliate of: [Name of Lender]



--------------------------------------------------------------------------------

  3. Borrowers:

 

  4. Administrative Agent:

 

  5. Assigned Interest:

 

     Aggregate Amount
of
Commitment/Loans
of all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans1  

Commitment Assigned

   $         $           %   

Revolving Loans

   $         $           %   

Competitive Loans

   $         $           %   

Effective Date:             , 200[  ] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

 

 

1  Set forth, to at least nine decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor, by  

 

Name:   Title:   [NAME OF ASSIGNEE], as Assignee, by  

 

Name:   Title:  

Consented to:

 

JPMORGAN CHASE BANK, N.A. as Administrative Agent, by  

 

Name:   Title:   Consented to: [                             ], as Issuing Bank,
by  

 

Name:   Title:   [Consented to: ITT Corporation, as the Company, by  

 

Name:   Title:]2  

 

 

2  No consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee.

 

3



--------------------------------------------------------------------------------

Annex I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Company, the Borrowing Subsidiaries, or any of their
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Company, the
Borrowing Subsidiaries, or any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date under the Assignment and Assumption, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.03 thereof (or, prior to the first such delivery, the financial
statements referred to in Section 3.05 thereof), and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on any agent or any other Lender, and (v) if
the Assignee is organized under the laws of a jurisdiction outside the United
States, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 2.20 of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Assignor, any agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the law of the State of New York without regard to conflict of laws principles
thereof other than Section 5-1401 and 5-1402 of the New York General Obligations
Law.

 

2



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

OPINION OF FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP, COUNSEL FOR ITT
CORPORATION

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of November 25, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ITT Corporation, the Borrowing Subsidiaries party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank,
N.A., as Syndication Agent. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

1. The execution and delivery by the Company of the Financing Document1 and the
performance by the Company of its obligations under the Financing Document,
(x) do not violate the laws or regulations of any governmental agency or
authority of the United States of America or the State of New York, and (y) do
not require under such laws or regulations any filing or registration by the
Company with, or approval or consent to the Company of, any such governmental
agency or authority that has not been made or obtained, except those required in
the ordinary course of business after the date hereof in connection with the
performance by the Company of its obligations under certain covenants contained
in the Financing Document.

2. The Financing Document is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

 

1  Defined: “An executed copy of the Credit Agreement.”



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

OPINION OF LORI MARINO, CHIEF CORPORATE COUNSEL AND SECRETARY FOR ITT
CORPORATION

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of November 25, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ITT Corporation, the Borrowing Subsidiaries party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank,
N.A., as Syndication Agent. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Company (i) is a corporation duly organized and validly existing under the
laws of the State of Indiana, (ii) has all requisite corporate power and
authority to own its property and assets and to carry on its business as now
conducted, (iii) is qualified to do business in every jurisdiction within the
United States where such qualification is required, except where the failure so
to qualify would not result in a Material Adverse Effect, and (iv) has all
requisite corporate or limited liability company, as the case may be, power and
authority to execute, deliver and perform its obligations under the Credit
Agreement and to borrow funds thereunder.

The execution, delivery and performance by the Company of the Credit Agreement,
and the borrowings of ITT Corporation under the Credit Agreement, (collectively,
the “Transactions”) (i) have been duly authorized by all requisite corporate
action and (ii) will not (a) violate (1) any provision of law, statute, rule or
regulation of the Indiana Business Corporation Law, or of the articles of
incorporation or by-laws of the Company, (2) any order known to me of any
governmental authority or (3) any provision of any indenture, material agreement
or other material instrument to which the Company is a party or by which it or
its property is or may be bound, (b) be in conflict with, result in a breach of
or constitute (alone or with notice or lapse of time or both) a default under
any such indenture, agreement or other instrument or (c) result in the creation
or imposition of any lien upon any property or assets of the Company, other than
pursuant to the Credit Agreement.

The Credit Agreement has been duly executed and delivered by the Company.

No action, consent or approval of, registration or filing with, or any other
action by, any government authority is or will be required in connection with
the Transactions, except such as have been made or obtained and are in full
force and effect.

Neither the Company nor any of its subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

2



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], [        ], among ITT
CORPORATION, an Indiana corporation (the “Company”), [Name of Subsidiary], a
[            ] corporation (the “Subsidiary”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) for the lenders (the
“Lenders”) party to the Credit Agreement referred to below.

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of November 25, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Borrowing Subsidiaries party thereto, the Lenders party
thereto, the Administrative Agent and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make competitive advance and revolving
credit loans to, and to issue Letters of Credit for the account of, the Company
and its subsidiaries that execute and deliver to the Administrative Agent a
Borrowing Subsidiary Agreement in the form hereof. In consideration of being
permitted to borrow, and to have Letters of Credit issued for its account, under
the Credit Agreement upon the terms and subject to the conditions set forth
therein, the Subsidiary agrees that from and after the date of this Borrowing
Subsidiary Agreement it will be, and will be liable for the observance and
performance of all the obligations of, a Borrowing Subsidiary under the Credit
Agreement to the same extent as if it had been one of the original parties to
the Credit Agreement and that it will furnish to the Administrative Agent and
the Lenders copies of its financial statements on an annual basis.

IN WITNESS WHEREOF, the Company and the Subsidiary have caused this Borrowing
Subsidiary Agreement to be duly executed by their authorized officers as of the
date first appearing above.

 

3



--------------------------------------------------------------------------------

ITT CORPORATION, by  

 

Name:   Title:   [NAME OF SUBSIDIARY], by  

 

Name:   Title:  

 

Accepted as of the date first appearing above: JPMORGAN CHASE BANK N.A., as
Administrative Agent, by  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

BORROWER TERMINATION AGREEMENT

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below,

383 Madison Avenue

New York, NY 10179

[            ], 20[     ]

 

  Re: Borrower Termination Agreement

Ladies and Gentlemen:

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of November 25, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the ITT Corporation, an Indiana corporation (the “Company”), the Borrowing
Subsidiaries party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Company hereby terminates the status of [NAME OF TERMINATED BORROWING
SUBSIDIARY] (the “Terminated Borrower”) as a “Borrower” under the Credit
Agreement. [The Company represents and warrants that all Loans made to the
Terminated Borrower have been repaid, all Letters of Credit issued for the
account of the Terminated Borrower have been drawn in full or have expired and
all amounts payable by the Terminated Borrower in respect of any drawings under
any Letter of Credit issued for the account of such Terminated Borrower,
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement by the
Terminated Borrower) have been paid in full on or prior to the date hereof.][The
Company and the Terminated Borrower acknowledge that the Terminated Borrower
shall continue to be a Borrower until such time as all Loans made to the
Terminated Borrower have been repaid, all Letters of Credit issued for the
account of the Terminated Borrower have been drawn in full or have expired and
all amounts payable by the Terminated Borrower in respect of any drawings under
any Letter of Credit issued for the account of such Terminated Borrower,
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement by the
Terminated Borrower) have been paid in full.] The execution and delivery of this
Borrower Termination Agreement shall be immediately effective to terminate the
right of the Terminated Borrower to request or receive further extensions of
credit under the Credit Agreement.



--------------------------------------------------------------------------------

THIS INSTRUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

ITT CORPORATION, by  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

ISSUING BANK AGREEMENT

ISSUING BANK AGREEMENT dated as of [            ], [        ] (this
“Agreement”), between ITT CORPORATION, an Indiana corporation (the “Company”)
and the financial institution identified on Schedule I hereto as the Issuing
Bank (the “Issuing Bank”).

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of November 25, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Borrowing Subsidiaries party thereto, the Lenders party
thereto, the Administrative Agent and Citibank, N.A., as Syndication Agent.
Accordingly, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply to this Agreement, mutatis mutandis.

SECTION 2. Letter of Credit Commitment. The Issuing Bank hereby agrees to be an
“Issuing Bank” under, and subject to the terms and conditions hereof and of the
Credit Agreement, to issue Letters of Credit under, the Credit Agreement;
provided, however, that Letters of Credit issued by the Issuing Bank hereunder
shall be subject to the limitations, if any, set forth on Schedule I hereto, in
addition to the limitations set forth in the Credit Agreement.

SECTION 3. Issuance Procedure. In order to request the issuance of a Letter of
Credit hereunder, the applicable Borrower (or the Company on behalf of the
applicable Borrower) shall hand deliver or fax a notice (specifying the
information required by Section 2.05(b) of the Credit Agreement) to the Issuing
Bank, at its address or fax number specified on Schedule I hereto (or such other
address or fax number as the Issuing Bank may specify by notice to the Company),
not later than the time of day (local time at such address) specified on
Schedule I hereto prior to the proposed date of issuance of such Letter of
Credit. A copy of such notice shall be sent, concurrently, by the applicable
Borrower (or the Company on behalf of the applicable Borrower) to the
Administrative Agent in the manner specified for Borrowing Requests under the
Credit Agreement. Upon receipt of such notice, the Issuing Bank shall consult
the Administrative Agent by telephone in order to determine (i) whether the
conditions specified in the last sentence of Section 2.05(b) of the Credit
Agreement will be satisfied in connection with the issuance of such Letter of
Credit and (ii) whether the requested expiration date for such Letter of Credit
complies with the proviso to Section 2.05(c) of the Credit Agreement.

SECTION 4. Issuing Bank Fees, Interest and Payments. The Issuing Bank Fees
payable to the Issuing Bank in respect of Letters of Credit issued hereunder are
specified on Schedule I hereto (and such fees shall be in addition to the
Issuing Bank’s customary documentary and processing charges in connection with
the issuance, amendment or transfer of any Letter of Credit issued hereunder).
Each payment of Issuing Bank Fees payable hereunder



--------------------------------------------------------------------------------

shall be made not later than 12:00 (noon), local time at the place of payment,
on the date when due, in immediately available funds, to the account of the
Issuing Bank specified on Schedule I hereto (or to such other account of the
Issuing Bank as it may specify by notice to the Company).

SECTION 5. Credit Agreement Terms. Notwithstanding any provision hereof which
may be construed to the contrary, it is expressly understood and agreed that
(a) this Agreement is supplemental to the Credit Agreement and is intended to
constitute an Issuing Bank Agreement, as defined therein (and, as such,
constitutes an integral part of the Credit Agreement as though the terms of this
Agreement were set forth in the Credit Agreement), (b) each Letter of Credit
issued hereunder and each and every L/C Disbursement made under any such Letter
of Credit shall constitute a “Letter of Credit” and an “L/C Disbursement”,
respectively, for all purposes of the Credit Agreement and the other Loan
Documents, (c) the Issuing Bank’s commitment to issue Letters of Credit
hereunder and each and every Letter of Credit requested or issued hereunder
shall be subject to the terms and conditions of the Credit Agreement and
entitled to the benefits of the Loan Documents and (d) the terms and conditions
of the Credit Agreement are hereby incorporated herein as though set forth
herein in full and shall supersede any contrary provisions hereof.

SECTION 6. Assignment. The Issuing Bank may not assign its commitment to issue
Letters of Credit hereunder without the consent of the Company and prior notice
to the Administrative Agent. In the event of an assignment by the Issuing Bank
of all its other interests, rights and obligations under the Credit Agreement,
then the Issuing Bank’s commitment to issue Letters of Credit hereunder shall
terminate unless the Issuing Bank, the Company and the Administrative Agent
otherwise agree.

SECTION 7. Effectiveness. This Agreement shall not be effective until
counterparts hereof executed on behalf of each of the Company and the Issuing
Bank have been delivered to and accepted by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

ITT CORPORATION, by  

 

Name:   Title:   [ISSUING BANK], by  

 

Name:   Title:  

 

Accepted: JPMORGAN CHASE BANK N.A., as Administrative Agent, by  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I to

Issuing Bank Agreement

 

A.   Issuing Bank:    B.  

Issuing Bank’s Address

and Telecopy Number

for Notices:

   C.  

Time of Day by Which Notices Must be

Received

   A notice requesting the issuance of a Letter of Credit must be received by
the Issuing Bank by 10:00 a.m. (New York time) not less than five Business Days
prior to the proposed date of issuance. D.   Special Terms:    The aggregate L/C
Exposure in respect of Letters of Credit issued pursuant to this Agreement shall
not exceed $[        ]. E.   Issuing Bank Fronting Fee:    [    ]% per annum on
the average daily undrawn amount of the Letters of Credit, payable on the same
dates that L/C Participation Fees are payable under the Credit Agreement. F.  

Issuing Bank’s Account for Payment of Issuing

Bank Fees:

  



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

PROMISSORY NOTE

New York, New York

[Date]

For value received, [NAME OF BORROWER], a [                    ] corporation
(the “Borrower”), promises to pay to the order of [name of Lender] (the
“Lender”) (i) the unpaid principal amount of each Loan made by the Lender to the
Borrower under the Credit Agreement referred to below, when and as due and
payable under the terms of the Credit Agreement, and (ii) interest on the unpaid
principal amount of each such Loan on the dates and at the rate or rates
provided for in the Credit Agreement. All such payments of principal and
interest shall be made in the currencies and to the accounts specified in the
Credit Agreement, in immediately available funds.

All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This note is one of the promissory notes issued pursuant to the Five-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of
November 25, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among ITT Corporation, the Borrowing
Subsidiaries party thereto, the Lenders party thereto, the Administrative Agent
and Citibank, N.A., as Syndication Agent. Reference is made to the Credit
Agreement for provisions for the mandatory and optional prepayment hereof and
the acceleration of the maturity hereof.

 

[NAME OF BORROWER], by  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

 

Date   Amount of Loan  

Amount of Principal

Repaid

 

Unpaid

Principal Balance

 

Notations

Made By

       

 

2



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not

Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of November 25, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ITT Corporation, the Borrowing Subsidiaries party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank,
N.A., as Syndication Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of November 25, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ITT Corporation, the Borrowing Subsidiaries party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank,
N.A., as Syndication Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are

Not Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of November 25, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ITT Corporation, the Borrowing Subsidiaries party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank,
N.A., as Syndication Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are

Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of November 25, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ITT Corporation, the Borrowing Subsidiaries party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank,
N.A., as Syndication Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:            , 20[    ]



--------------------------------------------------------------------------------

SCHEDULE 1.01

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 50,000,000   

Citibank, N.A.

   $ 50,000,000   

Barclays Bank PLC

   $ 50,000,000   

Wells Fargo Bank, National Association

   $ 50,000,000   

U.S. Bank National Association

   $ 37,500,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 37,500,000   

The Royal Bank of Scotland plc

   $ 37,500,000   

BNP Paribas

   $ 37,500,000   

HSBC Bank USA, National Association

   $ 25,000,000   

The Northern Trust Company

   $ 25,000,000   

The Bank of Nova Scotia

   $ 25,000,000   

ING Bank N.V., Dublin Branch

   $ 25,000,000   

Intesa Sanpaolo, S.p.A.

   $ 25,000,000   

Commerzbank AG New York and

Grand Cayman Branches

   $ 25,000,000      

 

 

 

Total

   $ 500,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 6.01

DEBT

 

Borrower

  

Lender

  

Balance

 

ITT Torque Systems, Inc.

   Industrial Revenue Bonds with South Carolina Jobs-Economic Development
Authority    $                        

ITT Enidine, Inc

   Industrial Revenue Bonds with Massachusetts Development Finance Agency    $  
  

ITT Bornemann GmbH

   Darlehen SPK SHG 4113    $     

ITT Bornemann GmbH

   Darlehen SPK SHG 4115    $     

ITT Bornemann GmbH

   Darlehen SPK SHG 4116    $     

ITT Bornemann GmbH

   Darlehen SPK SHG 4119    $     

ITT Bornemann GmbH

   Suedleasing    $           

 

 

    

Total

   $     

CAPITAL LEASES

 

Borrower

  

Lender

  

Balance

 

ITT Bornemann GmBH

   Suedleasing    $                        

ITT Bornemann GmBH

   Deutsche Leasing    $     

ITT Bornemann GmBH

   Deutsche Leasing    $     

ITT Bornemann GmBH

   Deutsche Leasing    $     

ITT Bornemann GmBH

   IKB Leasing    $     

ITT Bornemann GmBH

   SPK SHG    $     

ITT Bornemann GmBH

   Commerz Real    $     

ITT CANNON LTD.

   Orix Auto Leasing    $     

ITT CANNON LTD.

   Orix Auto Leasing    $     

ITT CANNON LTD.

   Just Auto Leasing    $     

ITT CANNON LTD.

   Orix Leasing    $     

ITT CANNON LTD.

   Hitachi Capital Leasing    $     

ITT CANNON LTD.

   Hitachi Capital Leasing    $     

ITT CANNON LTD.

   Hitachi Capital Leasing    $     

ITT CANNON LTD.

   Hitachi Capital Leasing    $           

 

 

    

Total

   $     



--------------------------------------------------------------------------------

SCHEDULE 6.02

Existing Liens

Liens on plant, property and equipment associated with the Industrial Revenue
bonds referenced in Schedule 6.01.

Liens related to capital leases referenced in Schedule 6.01.



--------------------------------------------------------------------------------

SCHEDULE 6.05

Existing Restrictive Agreements

None.